Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 1 of 75 PageID 13




                   EXHIBIT 1
         Case 8:19-cv-01299-MSS-CPT
Filing # 87519147                     Document
                  E-Filed 04/05/2019 09:23:18  1-1 Filed 05/30/19 Page 2 of 75 PageID 14
                                              AM


                     IN THE CIRCUIT COURT OF THE THIRTEENTH CIRCUIT COURT
                            IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                          CIVIL DIVISION

        CLEARVIEW IMAGING, LLC d/b/a
        CLEARVIEW OPEN MRI, as
        assignee, individually, and on behalf
        of all similarly situated,                            Class Representation

                        Plaintiff,                            Case No.

        vs.                                                   Division

        PROGRESSIVE AMERICAN
        INSURANCE COMPANY,

                        Defendant.


                                       CLASS ACTION COMPLAINT
                                      AND DEMAND FOR JURY TRIAL

                Pursuant to Florida Rules of Civil Procedure 1.100 and 1.220, Plaintiff, Clearview Imaging,

        LLC d/b/a Clearview Open MRI (the "Health Care Provider"), as assignee, individually, and on

        behalf of all similarly situated, hereby asserts the following claims against Defendant Progressive

        American Insurance Company (the "Insurance Company"), and states:

                                             Preliminary Allegations

               1.       This is an action asserting class action claims and/or individual claims for

        declaratory relief, injunctive relief, and damages.

               2.       The amount in controversy exceeds $15,000, exclusive of interest, attorneys' fees

        and costs.

               3.       The Health Care Provider is, and at all material times has been, a Florida

        professional association that provides health care services to Florida residents who have

        sustained personal injuries in motor vehicle accidents, and who have assigned to the Health Care
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 3 of 75 PageID 15



Provider their insurance benefits under automobile insurance policies issued by the Insurance

Company.

           4.   The Insurance Company is a corporation doing business under the laws of the

State of Florida, and at all material times, sold automobile insurance, including personal injury

protection ("PIP") coverage, in the State of Florida.

           5.   This case involves provisions generally found in all of the Insurance Company's

insurance policy forms used in the State of Florida since 2013, a sample of which is attached

hereto as "Exhibit A" (the "Insurance Policy").

        6.      This case involves a dispute concerning the amount of insurance benefits which

must be paid by the Insurance Company pursuant to the terms of the Insurance Policy, when the

Insurance Company erroneously reduces the insured patient's coinsurance portion of a medical

bill.

        7.      Venue is proper in Hillsborough County, Florida because the Insurance Company

has offices for transaction of customary business in Hillsborough County, Florida, and/or one or

more of the causes of action set forth below arose and/or accrued in Hillsborough County,

Florida.

        8.      All conditions precedent to the maintenance of this action have occurred, have

been performed, or have been waived.

           Background Information Concerning Florida Motor Vehicle No-Fault Law

        9.      The "Florida Motor Vehicle No-Fault Law" was originally enacted in 1971 and is

a set of 12 statutes found in Sections 627.730 through 627.7405, Florida Statutes. See, Ch. 71-

252, Laws of Fla. (1971).




                                                2
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 4 of 75 PageID 16



       10.     This case involves the versions of the Florida Motor Vehicle No-Fault Law in

effect since January 1, 2013, as enacted in Chapter 2012-197, Laws of Florida.

       11.     PIP coverage is governed by Section 627.736, Florida Statutes (the "PIP

statute"), which is one of the statutes within the Florida Motor Vehicle No-Fault Law.

       12.     Since 1971, the PIP statute has always included provisions which explained that

PIP insurers are required to pay up to $10,000 of the insured's reasonable medical expenses. See,

§627.736(1), Fla. Stat. (1971-2019). This provision is known as the PIP statute's "reasonable

medical expenses coverage mandate" (the "Reasonable Medical Expenses Coverage

Mandate"). As explained by the Florida Supreme Court, "no insurer can disclaim" the PIP

statute's Reasonable Medical Expenses Coverage Mandate. Allstate Ins. Co. v. Orthopedic

Specialists, 212 So.3d 973, 977 (Fla. 2017).

       13.     The PIP statute's Reasonable Medical Expenses Coverage Mandate requires all

motor vehicle insurance policies to pay "Eighty percent of all reasonable expenses" for medical

services covered by PIP. See, §627.736(1)(a), Fla. Stat. (2012-2019).

       14.     While PIP insurance covers 80% of the insured's reasonable medical expenses, the

insured is personally responsible for paying the remaining 20% portion of the medical bill as

coinsurance, which is also sometimes also referred to as the co-payment.

       15.     Since 1971, the PIP statute has always included a fact dependent method (the

"Fact Dependent Method") for calculating the amount of reasonable medical expenses covered

by PIP statute's Reasonable Medical Expenses Coverage Mandate. See, §627.736(5), Fla. Stat.

(1971-1997); See, §627.736(5)(a), Fla. Stat. (1998-2007); §627.736(5)(a)1, Fla. Stat. (2008-

2011); §627.736(5)(a), Fla. Stat. (2012-2019).




                                                 3
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 5 of 75 PageID 17



       16.     Starting in 2008, the Florida Legislature added a second alternative payment

calculation method, which is optional and permissive, which states that PIP insurers "may limit

reimbursement to 80 percent of [an enumerated] schedule of maximum charges" and that method

it is commonly referred to as the "Fee Schedule Method." See, §627.736(5)(a)2-5, Fla. Stat.

(2008-2011); §627.736(5)(a)1-5, Fla. Stat. (2012-2019).2

       17.     Under the PIP statute, only the "insurer" is allowed to limit its own

"reimbursement" to 80% the schedule of maximum charges set forth in the Fee Schedule

Method. See, §627.736(5)(a)1, Fla. Stat. (2012-2019); Progressive Select Ins. Co. v. Florida

Hosp. Med. Cntr., 260 So.3d 219, 224 (Fla. 2018) ("section 627.736(5)(a) 1. only permits an

'insurer' to limit 'reimbursement' based on the schedule of maximum charges").

       18.     In contrast, the Fee Schedule Method does not apply to any "amounts that are not

covered by the insured's personal injury protection coverage due to the coinsurance amount or

maximum policy limits." See, §627.736(5)(a)4, Fla. Stat. (2012-2019). In other words, the Fee

Schedule Method does not apply to portions of a medical bill that the insured is responsible for

paying. See, Progressive, 260 So.3d at 224 ("There is no basis for concluding that the

reimbursement limitation applies to charges ... which the insured alone is obligated to pay")

(internal quotation marks omitted).




I See, e.g., Geico Gen. Ins. Co. v. Virtual Imaging Services, Inc., 141 So.3d 147, 158 (Fla. 2013)
(referring to the "fee schedule method").

2 As of January 1, 2013, an amendment to the PIP statute resulted in the renumbering of the
subsections of the Fact Dependent Method and the Fee Schedule Method. Before January 1,
2013, the Fact Dependent Method was found in subsection (5)(a)1, but it is now found in
subsection (5)(a). Before January 1, 2013, the Fee Schedule Method was found in subsections
(5)(a)2-5, but it is now found in subsections (5)(a)1-5.


                                                4
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 6 of 75 PageID 18



       19.    For purposes of this lawsuit, the pertinent provisions of the PIP statute state the

following:

                627.736 Required personal injury protection benefits; exclusions;
       priority; claims.—
       [The "Reasonable Medical Expenses Coverage Mandate" is found in (1)(a), and
       states:]

               (1) REQUIRED BENEFITS.—An insurance policy complying with the
       security requirements of s. 627.733 must provide personal injury protection ... to a
       limit of $10,000 in medical and disability benefits and $5,000 in death benefits
       resulting from bodily injury, sickness, disease, or death arising out of the
       ownership, maintenance, or use of a motor vehicle as follows:

              (a) Medical benefits.—Eighty percent of all reasonable expenses for
       medically necessary medical, surgical, X-ray, dental, and rehabilitative services,
       including prosthetic devices and medically necessary ambulance, hospital, and
       nursing services if the individual receives initial services and care ....

       [The "Fact Dependent Method" is found in (5)(a), and states:]
               (5) CHARGES FOR TREATMENT OF INJURED PERSONS.—
               (a) A physician, hospital, clinic, or other person or institution lawfully
       rendering treatment to an injured person for a bodily injury covered by personal
       injury protection insurance may charge the insurer and injured party only a
       reasonable amount pursuant to this section for the services and supplies rendered,
       and the insurer providing such coverage may pay for such charges directly to such
       person or institution lawfully rendering such treatment if the insured receiving
       such treatment or his or her guardian has countersigned the properly completed
       invoice, bill, or claim form approved by the office upon which such charges are to
       be paid for as having actually been rendered, to the best knowledge of the insured
       or his or her guardian. However, such a charge may not exceed the amount the
       person or institution customarily charges for like services or supplies. In
       determining whether a charge for a particular service, treatment, or otherwise is
       reasonable, consideration may be given to evidence of usual and customary
       charges and payments accepted by the provider involved in the dispute,
       reimbursement levels in the community and various federal and state medical fee
       schedules applicable to motor vehicle and other insurance coverages, and other
       information relevant to the reasonableness of the reimbursement for the service,
       treatment, or supply.


                                                5
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 7 of 75 PageID 19



         [The "Fee Schedule Method" is found in (5)(a)1-5, and states in pertinent part.]
                1. The insurer may limit reimbursement to 80 percent of the following
         schedule of maximum charges....

                4. If an insurer limits payment as authorized by subparagraph 1., the
         person providing such services, supplies, or care may not bill or attempt to collect
         from the insured any amount in excess of such limits, except for amounts that
         are not covered by the insured's personal injury protection coverage due to
         the coinsurance amount or maximum policy limits.
§627.736(1)(a) and (5)(a)1 and 4, Fla. Stat. (2012-2015) (emph. added).

         20.    Between the two methods, the Fact Dependent Method is the "default" method,

and it generally generates the highest level of PIP benefits that a health care provider can recover

under the PIP statute,3 while the Fee Schedule Method generally generates the minimum or

lowest level of PIP benefits that a health care provider can recover under the PIP statute.4

                                       The Insurance Policy

         21.    "Part II(A) — Personal Injury Protection Coverage" of the Insurance Policy governs

PIP coverage and purports to elect the Fee Schedule Method, with certain deviations. Several

courts have held that the Insurance Company has not lawfully elected the Fee Schedule Method.5


3 See,e.g., Allstate Fire & Cas. Ins. v. Stand-Up MRI of Tallahassee, P.A., 188 So.3d 1, 2-3 (Fla.
1st DCA 2015) (Fact Dependent Method "is the default methodology for calculating PIP
reimbursements, which also apparently results in higher reimbursements" than the Fee Schedule
Method); Geico Indemnity Co. v. Physicians Group, LLC, a.a.o., Paul Androski, 47 So.3d 354,
356 (Fla. 2d DCA 2010) (noting that amount payable for surgical procedure was $10,800 under
the Fact Dependent Amount Method, but was merely $1,122 under the Fee Schedule Method).

4See, Nationwide Mutual Insurance Company v. AFO Imaging, Inc., 71 So.3d 134, 137 (Fla. 2d
DCA 2011) (the Medicare Fee Schedule Method of Section 627.736(5)(a)2 is "utilized in
computing the minimum amount" payable by PIP insurance) (emph. added).

5 See,e.g., Hess Spinal & Medical Centers, Inc., a.a.o. Stefan Iliev v. Progressive American Ins.
Co., 25 Fla. L. Weekly Supp. 564a (Hillsborough County Ct. Aug. 22, 2017); Advantacare of
Florida, LLC, a.a.o. Danely Abreu v. Progressive American Ins. Co., 25 Fla. L. Weekly Supp.
61a (Volusia County Ct. March 17, 2017), affirmed, Case No. 2017-1008-APCC (Fla. 7th Cir.
Ct. App. Div. March 28, 2018).


                                                 6
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 8 of 75 PageID 20



However, the question of whether or not the Insurance Policy lawfully elects the Fee Schedule

Method or not has no bearing on the outcome of this lawsuit, as this case involves the portion of

the medical bill that is unaffected by the Fee Schedule Method.

       22.     In pertinent part, Part II(A) of the Insurance Policy includes the following

provisions in which the Insurance Company purports to extend the Fee Schedule Method

reductions to the insured's co-payment and agrees to indemnify its insured for disputed

reductions applied by the Insurance Company:

       We may reduce any payment to a medical provider under this Part II(A) by any
       amounts we deem to be unreasonable medical benefits. Any reductions taken will
       not affect the rights of an insured person for coverage under this Part II(A).
       Whenever a medical provider agrees to a reduction of medical benefits
       charged, my co-payment owed by an insured person will also be reduced.

       The insured person shall not be responsible for payment of my reductions
       applied12y us. If a medical provider disputes an amount paid12y ta, we will
       be responsible for resolving such dispute. If a lawsuit is initiated against an
       insured person as a result of the reduction of a medical bill       a, we will
       provide the insured person with a legal defense12y counsel of our choice and
       Ray my resulting judgment. . . .

See, Exhibit A (emph. added).

       23.     At least two courts have ruled that the provision of the Insurance Policy which

purports to extend the Fee Schedule Method reductions to the insured's 20% coinsurance or co-

payment amount is unlawful. See Iliev, 25 Fla. L. Weekly Supp. 564a, at 1E47; Abreu, 25 Fla. L.

Weekly Supp. 564a at 145. And, the Florida Supreme Court has held that there is "no basis for

concluding that the reimbursement limitation applies to charges ... which the insured alone is

obligated to pay." Progressive, 260 So.3d at 224 (internal quotation marks omitted).

                   Background Information Concerning the Controversy




                                               7
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 9 of 75 PageID 21



       24.     On or about August 27, 2018, DSN (the "Insured Patient") was involved in a

motor vehicle accident, and as a result, sustained bodily injuries related to the operation,

maintenance, or use of a motor vehicle.

       25.     At the time of that accident, the Insured Patient was a contracting party and/or a

named insured and/or an omnibus insured under an automobile insurance policy issued by the

Insurance Company, consistent with the exemplar of the Insurance Policy attached hereto as

"Exhibit A," which was in full force and effect, and provided PIP coverage as required by law to

comply with the Florida Motor Vehicle No-Fault Law.

       26.     As a result of the injuries sustained by the Insured Patient at that accident, the

Health Care Provider subsequently rendered health care services to the Insured Patient on or

about September 24, 2018.

       27.     Prior to providing such medical services and as a condition to providing them, the

Health Care Provider obtained from the Insured Patient a written assignment of benefits, a

redacted copy of which is attached hereto as "Exhibit B."

       28.     After providing health care services to the Insured Patient, the Health Care

Provider timely submitted a bill to the Insurance Company for the services rendered.

       29.     In response to the bill for health care services provided to the Insured Patient, the

Insurance Company issued an "Explanation of Reimbursement" form which purported to extend

the Fee Schedule Method reductions to the portion of the bill that applies to the Insured Patient's

20% coinsurance or co-payment. A redacted copy of the Explanation of Reimbursement form is

attached hereto as "Exhibit C."

       30.     The Health Care Provider contends that the Fee Schedule Method can only be

applied to the 80% portion of the medical bill covered by the Reasonable Medical Expenses


                                                 8
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 10 of 75 PageID 22



Mandate, and cannot lawfully be extended to the portion of a medical bill that is covered by a

PIP insured's 200/0 coinsurance or co-payment amount. The Insurance Company disagrees, and

routinely purports to extend the Fee Schedule Method reductions to the portion of a medical bill

that is covered by the PIP insured's 20% coinsurance or co-payment amount.

          31.   The Insurance Company's business practices described herein are routine,

ongoing, and continuing in nature.

          32.   The Health Care Provider regularly provides health care services to the Insurance

Company's PIP insureds, and reasonably anticipates that this will continue into the foreseeable

future.

                                       Class Action Allegations

          33.   Pursuant to Florida Rule of Civil Procedure 1.220, the Health Care Provider,

together with such other individuals that may join this action as class representatives, hereby

brings Counts I, II, and III of this complaint on its own behalf and on behalf of all those similarly

situated persons defined as follows:

                All persons and/or entities who:

                (a)    are health care providers operating in the State of Florida;

                (b)    issued a medical bill for health care services provided to a patient who had
                       PIP coverage under the Insurance Policy issued by the Insurance Company
                       during the 5-year time period prior to the filing of this complaint;

                (c)    own an assignment of benefits from said insured patient for insurance
                       benefits associated with the medical bill; and

                (d)    received an "Explanation of Reimbursement" form from the Insurance
                       Company which purported to extend the Fee Schedule Method reductions
                       to the portion of the medical bill that applies to the insured patient's 20%
                       coinsurance or co-payment;




                                                   9
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 11 of 75 PageID 23



excluded from the foregoing definition are any coinsurance or co-payment claims otherwise

described above which: (a) have already been fully paid by the insured or the Insurance

Company, or were otherwise satisfied through litigation or settlement or release; (b) were denied

or reduced for any reason other than the Insurance Company's purported application of the Fee

Schedule Method to the portion of the medical bill that applies to the insured patient's 20%

coinsurance or co-payment; and/or (c) are the subject of pending litigation against the insured

patient or the Insurance Company as of the date of any class certification order or other deadline

established by the Court (hereinafter the "Class").

       34.       The Health Care Provider reserves the right to amend the Class definition as

discovery proceeds and to conform to the evidence.

       35.       While the exact number of class members is unknown at this time, the Health

Care Provider submits that the numbers of class members are so numerous that separate joinder

of each member is impractical. For example, according to data published by the Florida

Department of Highway Safety and Motor Vehicles, there are well over 400,000 traffic accidents

per year in the State of Florida, and a significant percentage of those traffic accidents result in

injuries. See, https://flhsmv.gov/pdf/crashreports/crashjacts_2017.pdf Accordingly, the Health

Care Provider has a good faith reason to believe that, during the five-year time period described

by the Class definition herein, there are more than enough similarly situated health care providers

who are potential class members to satisfy the numerosity requirements of Rule 1.220.

       36.       This action poses questions of law and fact that are common to and affect the

rights of all members of the Class. Such questions of law and fact include but are not limited to

the following:




                                                10
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 12 of 75 PageID 24



             (a)     With respect to medical bills for health care services rendered by the Class

      member to patients with PIP coverage under the Insurance Policy, did the Insurance

      Company issue an "Explanation of Reimbursement" form which purported to extend the

      Fee Schedule Method reductions to the portion of the bill that applies to the Insured

      Patient's 20% coinsurance or co-payment?

             (b)     Is a PIP insurer lawfully authorized to extend the Fee Schedule Method

      reductions to the portion of a medical bill that applies to the insured patient's 20%

      coinsurance or co-payment?

             (c)     Does the Insurance Policy unlawfully purport to extend the Fee Schedule

      Method reductions to the portion of a medical bill that is covered by the insured patient's

      20% coinsurance or co-payment?

             (d)     Pursuant to terms of the Insurance Policy, did the Insurance Company

      agree to assume responsibility or indemnify its insured for disputed reductions applied by

      the Insurance Company?

             (e)     Are the Health Care Provider and/or the Class members entitled to

      declaratory relief to determine the parties' respective rights and obligations concerning

      Section 627.736(5)(a)1 and 4, and/or the provisions of the Insurance Policy?

             (e)     Are the Health Care Provider and/or the Class members entitled to

      injunctive relief to require the Insurance Company to cease and desist from continuing to

      extend the Fee Schedule Method reductions to the portion of a medical bill that applies to

      the insured patient's 20% coinsurance or co-payment?

                     Are the Health Care Provider and/or the Class members entitled to recover

      damages associated with the Insurance Company's business practice of purporting to


                                              11
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 13 of 75 PageID 25



        extend the Fee Schedule Method reductions to the portion of a medical bill that applies to

        the insured patient's 20% coinsurance or co-payment?

        37.     Based on the facts and circumstances set forth herein, the Health Care Provider's

claims are typical of the claims of the members of the Class.

        38.     Further, other individual plaintiffs may elect to join this action upon such grounds

as the Court may set forth and these individuals will likewise have issues that are common to

those of all other class members.

        39.     The Health Care Provider has retained the undersigned attorneys who are well-

qualified and experienced in handling class action litigation and will adequately protect the

interests of the Class.

       40.      With respect to Counts I and II below, the Health Care Provider brings this class

action pursuant to Florida Rule of Civil Procedure 1.220(b)(2) on the grounds that the Insurance

Company's actions or omissions as alleged herein, are generally applicable to all Class members

thereby making declaratory and/or injunctive relief concerning the Class as a whole appropriate.

       41.     With respect to Count III below, the Health Care Provider brings this class action

pursuant to Florida Rule of Civil Procedure 1.220(b)(3) on the grounds that the questions of law

or fact common to the Health Care Provider's claim and the claim of each Class member

predominate over any question of law or fact affecting only individual Class members, and class

representation is superior to other available methods for the fair and efficient adjudication of the

controversy.

       42.     Alternatively, pursuant to Florida Rule of Civil Procedure 1.220(c)(4), to the

extent appropriate, any claim asserted herein may be brought or maintained on behalf of the

Class concerning particular issues.


                                                12
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 14 of 75 PageID 26



                                      Count I —Declaratory Relief

       43.      This is a class action for declaratory relief pursuant to Chapter 86, Florida

Statutes, brought by the Health Care Provider and the Class against the Insurance Company.

Alternatively, in the event that class certification is unavailable, this count is brought by the

Health Care Provider against the Insurance Company.

       44.      The Health Care Provider realleges and incorporates by reference paragraphs 1-40

and 42 above.

       45.      This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.

       46.      The Health Care Provider takes the position that a PIP insurer is not lawfully

authorized to extend the Fee Schedule Method reductions to the portion of a medical bill that

applies to the insured patient's 20% coinsurance or co-payment. The Insurance Company

disagrees and routinely purports to extend the Fee Schedule Method reductions to the portion of a

medical bill that applies to the insured patient's 20% coinsurance or co-payment.

       47.      The Health Care Provider contends that the Insurance Policy unlawfully purports

to extend the Fee Schedule Method reductions to the portion of a medical bill that is covered by

the insured patient's 20% coinsurance or co-payment. The Insurance Company disagrees and

contends that it is lawful to extend the Fee Schedule Method reductions to the portion of a

medical bill that applies to the insured patient's 20% coinsurance or co-payment.

       48.      The Health Care Provider contends that pursuant to terms of the Insurance Policy

the Insurance Company agreed to indemnify its insured for disputed reductions applied by the

Insurance Company. The Insurance Company disagrees and does not compensate health care




                                               13
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 15 of 75 PageID 27



providers for the Fee Schedule Method reductions it purports to extend to the portion of a

medical bill that applies to the insured patient's 20% coinsurance or co-payment.

       49.     The Health Care Provider is in doubt concerning its rights, and a bona fide present

controversy exists between the Health Care Provider, the Class members, and the Insurance

Company concerning the proper interpretation of Section 627.736(5)(a)5(a)1 and 4, and other

applicable law, and the express terms of the Insurance Policy, and the parties' respective rights

and obligations thereunder, with respect to issues which include but are not limited to the

following:

               (a)    With respect to medical bills for health care services rendered by the Class

       member to patients with PIP coverage under the Insurance Policy, did the Insurance

       Company issue an "Explanation of Reimbursement" form which purported to extend the

       Fee Schedule Method reductions to the portion of the bill that applies to the Insured

       Patient's 20% coinsurance or co-payment?

              (b)     Is a PIP insurer is lawfully authorized to extend the Fee Schedule Method

       reductions to the portion of a medical bill that applies to the insured patient's 20%

       coinsurance or co-payment?

              (c)     Does the Insurance Policy unlawfully purport to extend the Fee Schedule

       Method reductions to the portion of a medical bill that is covered by the insured patient's

       20% coinsurance or co-payment?

              (d)     Pursuant to terms of the Insurance Policy, did the Insurance Company

       agree to indemnify its insured for disputed reductions applied by the Insurance Company?

       50.    The rights, status, or other equitable or legal relations of the parties are affected by

Section 627.736(5)(a)1 and 4, and other applicable law, and the express terms of the Insurance


                                                14
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 16 of 75 PageID 28



Policy. Accordingly, pursuant to Chapter 86, the Health Care Provider and the Class members

may obtain a declaration of rights, status, or other equitable or legal relations thereunder.

        51.    Section 86.011, Florida Statutes states that this Court has "jurisdiction ... to

declare rights, status, and other equitable or legal relations whether or not further relief is or

could be claimed." Section 86.111, Florida Statutes states, "The existence of another adequate

remedy does not preclude a judgment for declaratory relief." Thus, regardless of whether

damages are available to the Health Care Provider or the Class under Count III, this Court still

has jurisdiction to determine the parties' respective rights, status, and other equitable or legal

relations under the Florida PIP statute and/or the subject PIP insurance policy.

       52.     Section 86.011(2), Florida Statutes states that "The court may render declaratory

judgments on the existence, or nonexistence ... Of any fact upon which the existence or

nonexistence of such immunity, power, privilege, or right does or may depend, whether such

immunity, power, privilege, or right now exists or will arise in the future." Thus, the Court still

has jurisdiction to determine whether the Insurance Company's conduct has been unlawful, in

order to prevent the same unlawful conduct in the future.

       53.     Section 86.021, Florida Statutes states, "Any person claiming to be interested or

who may be in doubt about his or her rights under a ... contract, ... or whose rights, status, or

other equitable or legal relations are affected by a statute ... may have determined any question

of construction or validity arising under such statute, ... contract, ... or any part thereof, and

obtain a declaration of rights, status, or other equitable or legal relations thereunder." Thus, the

Court has jurisdiction to determine the rights of "any person" (such as the Health Care Provider)

who is in doubt about its rights under the PIP statute and/or the Insurance Policy. Because the

Health Care Provider and the Class members routinely provide health care services to the


                                                 15
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 17 of 75 PageID 29



Insurance Company's PIP insureds, the issues raised in this declaratory relief claim affect the

health Care Provider and the Class members on an ongoing and continuing basis.

        54.     Section 86.031, Florida Statutes states, "A contract may be construed either before

or after there has been a breach of it." Under this statute, the Court has jurisdiction to determine

whether the Insurance Company has violated the PIP statute by extending the Fee Schedule

Method reductions to the portion of a medical bill that applies to the insured patient's 20%

coinsurance or co-payment, and/or whether this conduct will violate the PIP Statute in the future.

        55.     Section 86.051, Florida Statutes states, "Any declaratory judgment rendered

pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet

done or any event which has not yet happened, and in such case the judgment shall have the same

binding effect with respect to that future act or event, and the rights or liability to arise therefrom,

as if that act or event had already been done or had already happened before the judgment was

rendered." This statute confirms that the Court has jurisdiction to determine the legality of the

Insurance Company's past conduct, in order to gauge its anticipated future conduct and to prevent

unlawful conduct in the future.

       56.     Section 86.071, Florida Statutes states, in pertinent part, that when a declaratory

action "concerns the determination of an issue of fact, the issue may be tried as issues of fact are

tried in other civil actions in the court in which the proceeding is pending. To settle questions of

fact necessary to be determined before judgment can be rendered, the court may direct their

submission to a jury." Thus, the existence of disputed fact issues does not prevent the Court

from providing declaratory relief under Chapter 86.




                                                  16
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 18 of 75 PageID 30



        57.     The Health Care Provider has retained the undersigned counsel to prosecute this

action and is entitled to recover its reasonable attorneys' fees and costs pursuant to Section

627.428, Florida Statutes.

                                  Count H —Injunctive Relief

       58.      This is a common law action for injunctive relief brought by the Health Care

Provider and the Class against the Insurance Company. Alternatively, in the event that class

certification is unavailable, this count is brought by the Health Care Provider against the

Insurance Company.

       59.      The Health Care Provider realleges and incorporates by reference paragraphs 1-40

and 42 above.

       60.      This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.

       61.      The Health Care Provider and the Class members will suffer irreparable injury if

the Insurance Company is permitted in the future to continue unlawfully extending the Fee

Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

20% coinsurance or co-payment. Examples of such irreparable injury include but are not limited

to the following:

                (a)    Under Section 627.736(5)(a)4, "If an insurer limits payment as authorized

       by [Section 627.736(5)(a)1], the person providing such services, supplies, or care may not

       bill or attempt to collect from the insured any amount in excess of such limits, except for

       amounts that are not covered by the insured's personal injury protection coverage due to

       the coinsurance amount or maximum policy limits." This prohibition applies only to the

       80% portion of a medical bill that the Insurance Company is responsible for covering and


                                               17
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 19 of 75 PageID 31



          does not apply to the insured patient's 200.o coinsurance or co-payment portion of the

          medical bill. Thus, the Insurance Company is placing Class members in the untenable

          position of being unable to recover full payment from the insured patient and is exacting

          an involuntary discount from Class members.

                  (b)     Absent injunctive relief requiring the Insurance Company to cease and

          desist from such wrongful conduct in the future, the Health Care provider and the Class

          members are left in the untenable position of having to address the Insurance Company's

          continuing and ongoing wrongs with a multiplicity of lawsuits, in the various different

          county courts across the State of Florida, with the risk of suffering inconsistent and

          varying results.

                 (c)     The Insurance Company's continuing and ongoing unlawful conduct places

          its own PIP insureds at risk that Class members will refuse to treat them without

          receiving full payment in advance of receiving medical services needed to properly treat

          and/or diagnose their health condition, and this will lead to incalculable or

          unascertainable losses to third parties.

          62.    The Health Care Provider and the Class members have a clear legal right to seek

an injunction requiring that the Insurance Company cease and desist in the future from

unlawfully extending the Fee Schedule Method reductions to the portion of a medical bill that

applies to the insured patient's 20% coinsurance or co-payment.

          63.    The Health Care Provider and the Class members have no other adequate remedy

at law.

          64.    The injunctive relief requested by the Health Care Provider and the Class

members would not be contrary to the interest of the public generally.


                                                     18
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 20 of 75 PageID 32



        65.     The Health Care Provider has retained the undersigned counsel to prosecute this

 action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

 Section 627.428, Florida Statutes.

                                 Count III — Breach of Contract

        66.     This is a common law action for breach of contract brought by the Health Care

Provider and the Class against the Insurance Company. Alternatively, in the event that class

certification is unavailable, this count is brought by the Health Care Provider against the

Insurance Company.

        67.    The Health Care Provider realleges and incorporates by reference paragraphs 1-39

and 41-42 above.

        68.    This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.

        69.    The Insurance Company unlawfully extended the Fee Schedule Method reductions

to the portion of a medical bill that applies to the insured patient's 20% coinsurance or co-

payment.

        70.    As a direct and proximate result of the Insurance Company's unlawful reductions,

the Health Care Provider and the Class members have incurred damages in the amount of the

unlawful damages.

        71.    Pursuant to the Class definition set forth herein, none of Class members' bills

were denied or reduced for any reason other than the Insurance Company's application of the Fee

Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

20% coinsurance or co-payment.




                                               19
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 21 of 75 PageID 33



        72.     The Health Care Provider has retained the undersigned counsel to prosecute this

action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

Sections 627.428, Florida Statutes.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Health Care Provider respectfully requests this Honorable Court to

award the following relief against the Insurance Company:

       a.      Issue an order certifying that Counts I, II and/or III, and/or particular issues raised

therein are properly maintainable as a class action under Rule 1.220(b)(2), (b)(3), and/or (d)(4).

       b.      Issue an order appointing the Health Care Provider as the Class Representative.

       c.      Issue an order appointing the undersigned law firms as class counsel.

       d.      Issue an order granting a declaratory judgment under Count I declaring the parties'

respective rights and obligations under Section 627.736(5)(a)1 and 4, any other applicable law,

and the Insurance Policy.

       e.      Issue an order granting a temporary and'or permanent injunction under Count II

requiring the Insurance Company to cease and desist in the future from continuing to unlawfully

extend the Fee Schedule Method reductions to the portion of a medical bill that applies to the

insured patient's 20% coinsurance or co-payment.

       f.      Issue a judgment for damages against the Insurance Company and in favor of the

I lealth Care Provider and/or the Class under Count III, together with interest.

       g.      Issue an order requiring the Insurance Company to pay the Health Care Provider's

reasonable attorneys' fees and costs pursuant to Sections 627.428.

       h.      Grant such other relief as this Honorable Court deems appropriate.




                                                 20
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 22 of 75 PageID 34



                                  DEMAND FOR JURY TRIAL

       The Health Care Provider, on all on behalf of itself and all others similarly situated who

may join this action, hereby demands a trial by jury on all the issues so triable.

       DATED this 5th day of April, 2019.



                                                        2
                                               J. Daniel Clark, FBN 0106471
                                               CLARK & MARTINO, P.A.
                                               3407 W. Kennedy Boulevard
                                               Tampa, FL 33609
                                               Telephone: (813) 879-0700
                                               Primary email: dclark@clarlcmartino.com
                                               Secondary email: rsmith@clarkmartino.com
                                                      and
                                              David M. Caldevilla, FBN 654248
                                              de la PARTE & GILBERT, P.A.
                                              Post Office Box 2350
                                              Tampa, FL 33601-2350
                                              Telephone: (813) 229-2775
                                              Primary Email: dcaldevilla@dgfirm.com
                                              Secondary Email: serviceclerk@dgfirm.com

                                              COUNSEL FOR PLAINTIFF




                                                 21
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 23 of 75 PageID 35




                       Exhibit A
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 24 of 75 PageID 36




                                  INSURANCE FROM   PROGRESS/LIE




                                          9610A FL 1005'
      Form 9610A FL (10/05)
      Version 2.0
                                          II 1 II     II 1 1111 1 1 II II1   II
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 25 of 75 PageID 37
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 26 of 75 PageID 38
                                CONTENTS

  INSURING AGREEMENT                                                     1

  GENERAL DEFINITIONS                                                    1

  PART I - LIABILITY TO OTHERS
     Insuring Agreement - Bodily Injury                                 2
     Insuring Agreement - Property Damage                               2
     Additional Definition                                              3
     Additional Payments                                                3
     Exclusions                                                         4
     Limits of Liability.                                               5
     Financial Responsibility Laws                                      6
     Other Insurance                                                    6
     Out-of-State Coverage                                              7

  PART II(A) - PERSONAL INJURY PROTECTION COVERAGE
     Insuring Agreement                                                  7
     Additional Definitions                                              7
     Exclusions                                                          8
     Extended Personal Injury Protection Coverage                        9
     Limit of Liability                                                  9
     Other Insurance                                                    10
     Conditions                                                         10

  PART 11(B) - MEDICAL PAYMENTS COVERAGE
     Insuring Agreement                                                 11
     Additional Definitions                                             12
     Exclusions                                                         12
     Limits of Liability                                                13
     Unreasonable or Unnecessary Medical Expenses                       14
     Other Insurance                                                    14

  PART III - UNINSURED MOTORIST COVERAGE
     Insuring Agreement                                                 14
     Additional Definitions                                             15
     Exclusions                                                         16
     Limits of Liability                                                16
     Other Insurance                                                    18
     Trust Agreement                                                    19
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 27 of 75 PageID 39
  PART IV - DAMAGE TO A VEHICLE
     Insuring Agreement - Collision Coverage                              19
     Insuring Agreement - Comprehensive Coverage                          19
     Insuring Agreement - Full Comprehensive Window Glass Coverage        20
     Insuring Agreement - Additional Custom Parts or Equipment Coverage   20
     Insuring Agreement - Rental Reimbursement Coverage                   20
     Insuring Agreement - Loan/Lease Payoff Coverage                      21
     Additional Definitions                                               22
     Exclusions                                                           22
     Limits of Liability                                                  23
     Payment of Loss                                                      25
     No Benefit to Bailee                                                 25
     Loss Payable Clause                                                  25
     Other Sources of Recovery                                            26
     Appraisal                                                            26

  PART V - ROADSIDE ASSISTANCE COVERAGE
     Insuring Agreement                                                   27
     Additional Definitions                                               27
     Exclusions                                                           27
     Unauthorized Service Provider                                        28
     Other Insurance                                                      28

  PART VI - DUTIES IN CASE OF AN ACCIDENT OR LOSS                         28

  PART VII- GENERAL PROVISIONS
     Policy Period and Territory                                          29
     Changes                                                              29
     Duty to Report Changes                                               30
     Settlement of Claims                                                 30
     Terms of Policy Conformed to Statutes                                30
     Transfer                                                             30
     Fraud or Misrepresentation                                           31
     Payment of Premium and Fees                                          31
     Cancellation                                                         32
     Cancellation Refund                                                  33
     Rate Increases                                                       33
     Noncancelable Policy                                                 33
     Nonrenewal                                                           34
     Automatic Termination                                                34
     Legal Action Against Us                                              34
     Our Rights to Recover Payment                                        34
     Joint and Individual Interests                                       35
     Bankruptcy
    IVIediation                                                           36
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 28 of 75 PageID 40
                                FLORIDA AUTO POLICY

                                INSURING AGREEMENT

  In return for your payment of the premium, we agree to insure you subject to all
  the terms, conditions, and limitations of this policy. We will insure you for the cov-
  erages and the limits of liability shown on this policy's declarations page. Your
  policy consists of the policy contract, your insurance application, the declarations
  page, and all endorsements to this policy.

                                GENERAL DEFINITIONS

  The following definitions apply throughout the policy. Defined terms are printed in bold-
  face type and have the same meaning whether in the singular, plural, or any other form.
  1. "Additional auto" means an auto you become the actual or beneficial owner
      of during the policy period that does not permanently replace an auto shown
      on the declarations page if:
      a. we insure all other autos you own;
      b. the additional auto is not covered by any other insurance policy;
      c. you notify us within 30 days of becoming the owner of the additional auto;
            and
        d. you pay any additional premium due.
      An additional auto will have the broadest coverage we provide for any auto
      shown on the declarations page. If you ask us to insure an additional
      auto more than 30 days after you become the actual or beneficial owner,
      any coverage we provide will begin at the time you request coverage.
  2. "Auto" means a land motor vehicle:
      a. of the private passenger, pickup body, or cargo van type;
      b. designed for operation principally upon public roads;
      c. with at least four wheels; and
      d. with a gross vehicle weight rating of 12,000 pounds or less, according to
            the manufacturer's specifications.
      However, "auto" does not include step-vans, parcel delivery vans, or cargo cut-
      away vans or other vans with cabs separate from the cargo area.
  3. "Auto business" means the business of selling, leasing, repairing, parking,
      storing, servicing, delivering, or testing vehicles.
  4. "Bodily injury" means bodily harm, sickness, or disease, including death that
      results from bodily harm, sickness, or disease.
  5. "Covered auto" means:
      a. any auto or trailer shown on the declarations page for the coverages
           applicable to that auto or /railer;
      b. any additional auto;
      c. any replacement auto; or
      d. a trailer owned by you.
  6. "Declarations page" means the document showing your coverages, limits df
      liability, covered autos, premium, and other policy-related information. The
                                             1
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 29 of 75 PageID 41
         declarations page may also be referred to as the Auto Insurance Coverage
        Summary.
  7.    "Occupying" means in, on, entering, or exiting.
  8.    "Property damage" means physical damage to, destruction of, or loss of use
        of, tangible property.
  9.    "Relative" means a person residing in the same household as you, and
        related to you by blood, marriage, or adoption, and includes a ward, step-
        child, or foster child. Your unmarried dependent children temporarily away
        from home will qualify as a relative if they intend to continue to reside in
        your household.
  10.   "Replacement auto" means an auto that permanently replaces an auto
        shown on the declarations page. A replacement auto will have the same
        coverage as the auto it replaces if the replacement auto is not covered by
        any other insurance policy. However, if the auto being replaced had coverage
        under Part IV - Damage To A Vehicle, such coverage will apply to the replace-
        ment auto only during the first 30 days after you become the actual or ben-
        eficial owner unless you notify us within that 30-day period that you want us
        to extend coverage beyond the initial 30 days. If the auto being replaced did
        not have coverage under Part IV - Damage To A Vehicle, such coverage may
        be added, but the replacement auto will have no coverage under Part IV until
        you notify us of the replacement auto and ask us to add the coverage.
  11.   "Trailer" means a non-motorized trailer, including a farm wagon or farm
        implement, designed to be towed on public roads by an auto and not being
        used:
        a. for commercial purposes;
        b. as an office, store, or for display purposes; or
        c. as a passenger conveyance.
  12.   "We", "us", and "our" mean the underwriting company providing the insurance,
        as shown on the declarations page.
  13.   "You" and "your" mean:
        a. a person shown as a named insured on the declarations page; and
        b. the spouse of a named insured if residing in the same household at the
             time of the loss.

                           PART I - LIABILITY TO OTHERS

  INSURING AGREEMENT - BODILY INJURY

  If you pay the premium for this coverage, we will pay damages for bodily injury for
  which an insured person becomes legally responsible because of an accident.

  INSURING AGREEMENT - PROPERTY DAMAGE

  If you pay the premium for this coverage, we will pay damages for property damage
  for which an insured person becomes legally responsible because of an accident.


                                           2
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 30 of 75 PageID 42
  Damages for bodily injury and property damage include prejudgment interest
  awarded against an insured person, where owed by law.

  If you pay the premium for Bodily Injury Liability and Property Damage Liability, we
  will settle or defend, at our option, any claim for bodily injury or property dam-
  age covered by this Part I. Our duty to settle or defend ends after we have paid the
  applicable limit of liability for the accident that is the basis of the lawsuit.

  If you pay the premium for Property Damage Liability only, we will settle or defend,
  at our option, any claim for property damage covered by this Part I. Our duty to
  settle or defend ends after we have paid the applicable limit of liability for the ac-
  cident that is the basis of the lawsuit.

  Satisfaction by an insured person of a judgment for bodily injury or property
  damage shall not be a condition precedent to the right or duty of us to make pay-
  ment for such bodily injury or property damage.

  ADDITIONAL DEFINITION

  When used in this Part]:
  "Insured person" means:
  a. you or a relative with respect to an accident arising out of the ownership,
      maintenance, or use of an auto or trailer;
  b. any person with respect to an accident arising out of that person's use of a
      covered auto with the permission of you or a relative;
  c. any person or organization with respect only to vicarious liability for the acts
      or omissions of a person described in a or b above; and
  d. any Additional Interest shown on the declarations page with respect only to
      its liability for the acts or omissions of a person described in a or b above.

  ADDITIONAL PAYMENTS

  In addition to our limit of liability, we will pay for an insured person:
  1. all expenses we incur in the settlement of any claim or in the defense of an
      insured person in any lawsuit. This does not include attorney fees awarded
      or assessed against an insured person;
  2. interest accruing after entry of judgment, until we have paid, offered to pay, or
      deposited in court, that portion of the judgment which does not exceed our limit
      of liability. This does not apply if we have not been given notice of suit or the op-
      portunity to defend an insured person;
  3. the premium on any appeal bond or attachment bond required in any lawsuit
      we defend. We have no duty to purchase a bond in an amount exceeding our
      limit of liability, and we have no duty to apply for or furnish these bonds;
  4. up to $250 for a bail bond required because of an accident resulting in bodi-
      ly injury or property damage covered under this Part I. We have no duty to
      apply for or furnish this bond; and
                                             3
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 31 of 75 PageID 43
  5. reasonable expenses, including loss of earnings up to $200 per day, incurred
       at our request.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART I.

  Coverage under this Part I, including our duty to defend, will not apply to any
  insured person for:
  1. bodily injury or property damage arising out of the ownership, maintenance,
      or use of any vehicle or trailer while being used to carry persons or property
      for compensation or a fee, including, but not limited to, pickup or delivery of
      magazines, newspapers, food, or any other products. This exclusion does not
      apply to shared-expense car pools;
  2. any liability assumed under any contract or agreement by you or a relative;
  3. bodily injury to an employee of that insured person arising out of or within
      the course of employment. This exclusion does not apply to domestic em-
      ployees if benefits are neither paid nor required to be provided under work-
      ers' compensation, disability benefits, or similar laws;
  4. bodily injury or property damage arising out of an accident involving any ve-
      hicle while being maintained or used by a person while employed or engaged
      in any auto business. This exclusion does not apply to you, a relative, or an
      agent or employee of you or a relative, when using a covered auto;
  5. bodily injury or property damage resulting from, or sustained during prac-
      tice or preparation for:
      a. any pre-arranged or organized racing, stunting, speed, or demolition con-
           test or activity; or
      b. any driving activity conducted on a permanent or temporary racetrack or
           racecourse;
  6. bodily injury or property damage due to a nuclear reaction or radiation;
  7. bodily injury or property damage for which insurance:
      a. is afforded under a nuclear energy liability insurance contract; or
      b. would be afforded under a nuclear energy liability insurance contract but
           for its termination upon exhaustion of its limit of liability;
  8. any obligation for which the United States Government is liable under the Fed-
      eral Tort Claims Act. This exclusion will apply only to the damages that are in
      excess of the minimum limits of liability coverage required by the financial re-
      sponsibility law of the state of Florida;
  9. bodily injury or property damage caused by an intentional act of any insured
      person, or at the direction of any insured person, with the intent to cause injury
      or damage;
  10. property damage to any property owned by, rented to, being transported by,
      used by, or in the charge of that insured person. This exclusion does not ap-
      ply to a rented residence or a rented garage;
  IL bodily injury to you or a relative;


                                            4
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 32 of 75 PageID 44
  12. bodily injury or property damage arising out of the ownership, maintenance, or
      use of any vehicle owned by you or furnished or available for your regular use,
      other than a covered auto for which this coverage has been purchased;
  13. bodily injury or property damage arising out of the ownership, maintenance,
      or use of any vehicle owned by a relative or furnished or available for the
      regular use of a relative, other than a covered auto for which this coverage
      has been purchased. This exclusion does not apply to your maintenance or
      use of such vehicle;
  14. bodily injury or property damage arising out of your or a relative's use of a
      vehicle, other than a covered auto, without the permission of the owner of the
      vehicle or the person in lawful possession of the vehicle;
  15. bbdily injury or property damage arising out of the use of a covered auto while
      leased or rented to others or given in exchange for any compensation. This exclu-
      sion does not apply to the operation of a covered auto by you or a relative;
  16. punitive or exemplary damages; or
  17. bodily injury or property damage caused by, or reasonably expected to re-
      sult from, a criminal act or omission of any insured person. This exclusion
      applies regardless of whether that insured person is actually charged with,
      or convicted of, a crime. This exclusion will apply only to the damages that are
      in excess of the minimum limits of liability coverage required by the financial
      responsibility law of the state of Florida and does not apply to moving traffic
      violations,

  LIMITS OF LIABILITY

  The limit of liability shown on the declarations page for liability coverage is the most
  we will pay regardless of the number of:
  1. claims made;
  2. covered autos;
  3, insured persons;
  4. lawsuits brought;
  5. vehicles involved in the accident; or
  6. premiums paid.

  If your declarations page shows a split limit:
  1. the amount shown for "each person" is the most we will pay for all damages due
       to bodily injury to one person resulting from any one accident;
  2. subject to the "each person" limit, the amount shown for "each accident" is the
       most we will pay for all damages due to bodily injury sustained by two or more
       persons in any one accident; and
  3. the amount shown for "property damage" is the most we will pay for the total of
       all property damage resulting from any one accident.

  The "each person" limit of liability applies to the total of all claims made for bodi-
  ly injury to a person and all claims of others derived from such bodily injury,
  including, but not limited to, emotional injury or mental anguish resulting from the
                                             5
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 33 of 75 PageID 45

  bodily injury of another or from witnessing the bodily injury to another, loss of
  society, loss of companionship, loss of services, loss of consortium, and wrong-
  ful death, if recoverable under the applicable law.

  If the declarations page shows that "combined single limit" or "CSL" applies, the
  amount shown is the most we will pay for the total of all damages resulting from
  any one accident. However, without changing this limit of liability, we will comply
  with any law that requires us to provide any separate limits.

  No one is entitled to duplicate payments for the same elements of damages.

  Any payment to a person under this Part I for bodily injury will be reduced by:
  1. any payment made to that person for bodily injury under Part III - Uninsured
     Motorist Coverage; and
  2. any amounts that are paid or payable to that person as personal injury protec-
     tion benefits.

  If multiple auto policies issued by us are in effect for you, we will pay no more than
  the highest limit of liability for this coverage available under any one policy.

  An auto and attached trailer are considered one auto. Therefore, the limits of liability
  will not be increased for an accident involving an auto that has an attached trailer.

  FINANCIAL RESPONSIBILITY LAWS

  When we certify this policy as proof of financial responsibility, this policy will com-
  ply with the law to the extent required. The insured person must reimburse us if
  we make a payment that we would not have made if this policy was not certified
  as proof of financial responsibility.

  OTHER INSURANCE

  If there is any other applicable liability insurance or bond, we will pay only our
  share of the damages. Our share is the proportion that our limit of liability bears
  to the total of all applicable limits. Any insurance we provide for a vehicle or
  trailer, other than a covered auto, will be excess over any other collectible insur-
  ance, self-insurance, or bond.

   However, when you or a relative rent or lease an auto, the liability coverage
   provided by the lessor's policy shall be primary unless the rental or lease agree-
   ment includes a provision in the form specified in Florida Statute §627.7263, as
   amended, stating that your or a relative's liability insurance and personal injury
   protection insurance shall be primary. If the rental or lease agreement includes
  •such provision, our duty to pay damages under this Part I, and our duty to de-
   fend you or a relative under this Part I, shall be primary to any liability coverage
   provided by the lessor or owner for your or a relative's operation of that auto.
   We have no duty to defend the lessor or owner of that auto under this Part I.
                                             6
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 34 of 75 PageID 46
  OUT-OF-STATE COVERAGE

  If an accident to which this Part I applies occurs in any state, territory, or pos-
  session of the United States of America or any province or territory of Canada,
  other than the one in which a covered auto is principally garaged, and the state,
  province, territory, or possession has:
  1. a financial responsibility or similar law requiring limits of liability for bodily injury
       or property damage higher than the limits shown on the declarations page,
       this policy will provide the higher limit only for the coverage or coverages shown
       on the declarations page for which you have paid the premium; or
  2. a compulsory insurance or similar law requiring a non-resident to maintain insur-
       ance whenever the non-resident uses an auto in that state, province, territory,
       or possession, this policy will provide the greater of:
       a. the required minimum amounts and types of coverage; or
       b. the limits of liability under this policy.

           PART II(A) - PERSONAL INJURY PROTECTION COVERAGE

  INSURING AGREEMENT

  If you pay the premium for this coverage, we will pay benefits that an insured
  person is entitled to receive pursuant to the Florida Motor Vehicle No-Fault Law,
  as amended, because of bodily injury:
  1. caused by an accident;
  2. sustained by an insured person; and
  3. arising out of the ownership, maintenance or use of a motor vehicle.

  Personal Injury Protection Coverage benefits consist of:
  1 medical benefits;
  2. disability benefits; and
  3. death benefits.

  .ADDITIONAL DEFINITIONS

  When used in this Part II(A):
  1. "Death benefits" means benefits of $5,000 payable per individual if an insured
     person dies because of injury covered under this Part II(A).
  2. "Disability benefits" means 60% of any work loss per insured person
     from inability to work proximately caused by the injury sustained by the in-
     sured person. Disability benefits also include all expenses reasonably
     incurred in obtaining from others ordinary and necessary services in lieu of
     those services that, but for the bodily injury, the insured person would
     have performed without income for the benefit of his or her household.
  3. "Insured person" means:
     a. you or any resident relative sustaining bodily injury while occupying a
         motor vehicle, or when struck by a motor vehicle while not occupying
         a self-propelled vehicle;

                                               7
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 35 of 75 PageID 47
        b. any person sustaining bodily injury while occupying a covered auto; or
       c. any person, if a resident of Florida, sustaining bodily injury when struck
             by a covered auto while not occupying a self-propelled vehicle.
       For purposes of this definition, "covered auto" includes an attached trailer
       or semi-trailer designed for use with such vehicle.
  4.   "Medical benefits" means 80% of all reasonable expenses incurred for medi-
       cally necessary medical, surgical, x-ray, dental and rehabilitative services, in-
       cluding prosthetic devices and medically necessary ambulance, hospital, and
       nursing services. Medical benefits also include medically necessary remedial
       treatment and services recognized and permitted under the laws of the State
       of Florida for an injured person who relies upon spiritual means through prayer
       alone for healing, in accordance with his or her religious beliefs.
  5.   "Medically necessary" refers to a medical service or supply that a prudent
       physician would provide for the purpose of preventing, diagnosing, or treat-
       ing an illness, injury, disease, or symptom in a manner that is:
       a. in accordance with generally accepted standards of medical practice;
       b. clinically appropriate in terms of type, frequency, extent, site, and duration;
            and
       c. not primarily for the convenience of the patient, physician, or other health
            care provider;
  6.   "Motor vehicle" means any self-propelled vehicle with four or more wheels
       which is of a type both designed and required to be licensed for use on the
       highways of the State of Florida and any trailer or semi-trailer designed for
       use with such vehicle. A motor vehicle does not include a mobile home or
       any motor vehicle which is used in mass transit, other than public school
       transportation, and designed to transport more than five passengers exclu-
       sive of the operator of the motor vehicle and which is owned by a municipal-
       ity, a transit authority, or a political subdivision of the state.
  7.   "Resident relative" means a relative of any degree by blood or by marriage who
       usually makes his or her home in the same family unit, whether or not temporarily
       living elsewhere.
  8.   "Work loss" means loss of gross income and loss of earning capacity.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART II(A).

  Coverage under this Part 11(A) does not apply to bodily injury:
  1. sustained by you or a resident relative while occupying another motor
       vehicle owned by you and not insured under this policy;
  2. sustained by any person operating a covered auto without your express or
      implied consent;
  a to any injured person, if such person's conduct contributed to his or her bodily
      injury under any of the following circumstances:
      a. causing bodily injury to himself or herself intentionally; or
      b. sustaining bodily injury while committing a felony;
                                             8
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 36 of 75 PageID 48
  4. sustained by any person, other than you, if such person is the owner of a mo-
     tor vehicle with respect to which security is required under the Florida Motor
     Vehicle No-Fault Law, as amended;
  5. sustained by any person, other than you or a resident relative, who is en-
     titled to personal injury protection benefits from the insurer or owner of a mo-
     tor vehicle which is not a covered auto under this policy;
  6. sustained by any person while occupying a motor vehicle while located for
     use as a residence or premises; or
  7. with respect to work loss if such bodily injury is sustained by you or a resi-
     dent relative and a named insured has elected to exclude work loss under
     this Part II(A).

  EXTENDED PERSONAL INJURY PROTECTION COVERAGE

  If you have purchased Extended Personal Injury Protection Coverage, then, as
  applied to bodily injury sustained by you or a resident relative, the definitions
  of "disability benefits" and "medical benefits" under this Part II(A) are deleted
  and replaced by the following:

      "Disability benefits" means 80% of any work loss per insured person
      from inability to work proximately caused by the injury sustained by the in-
      sured person. Disability benefits also include all expenses reasonably
      incurred in obtaining from others ordinary and necessary services in lieu of
      those services that, but for the bodily injury, the insured person would
      have performed without income for the benefit of his or her household.

      "Medical benefits" means all reasonable expenses incurred for medically
      necessary medical, surgical, x-ray, dental and rehabilitative services, includ-
      ing prosthetic devices and medically necessary ambulance, hospital, and
      nursing services. Medical benefits also include medically necessary reme-
      dial treatment and services recognized and permitted under the laws of the
      State of Florida for an injured person who relies upon spiritual means through
      prayer alone for healing, in accordance with his or her religious beliefs.

  LIMIT OF LIABILITY

  The limit of liability shown on the declarations page for Personal Injury Protec-
  tion is the most we will pay for each insured person injured in any one accident,
  regardless of the number of:
       claims made;
  2. covered autos;
  3. insured persons;
  4. lawsuits brought;
  5. vehicles involved in the accident; or
  6. premiums paid.


                                          9
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 37 of 75 PageID 49
  Benefits received under any workers' compensation law shall be credited against
  the benefits provided under this Part II(A).

  Any deductible elected by a named insured under Personal Injury Protection Coverage,
  and each person to whom the deductible applies, is shown on the declarations page.
  Any deductible that applies to the named insured shall apply to all persons listed as a
  named insured on the declarations page and any spouse of a named insured. When a
  deductible applies, the deductible will be applied to 100% of the expenses and losses cov-
  ered under Personal Injury Protection Coverage. After the deductible is met, each insured
  person is eligible to receive up to $10,000 in total benefits under Personal Injury Protec-
  tion Coverage. However, the deductible shall not be applied to reduce death benefits.

  Personal Injury Protection Coverage is primary to the Medical Payments Cover-
  age under Part 11(B).

  OTHER INSURANCE

  If there is other applicable personal injury protection coverage for the same in-
  jury to any one insured person, the most the insured person may recover is
  the maximum amount payable for personal injury protection benefits under the
  Florida Motor Vehicle No-Fault Law, as amended. If there is other applicable per-
  sonal injury protection coverage, and we make a payment under this Part II(A),
  we are entitled to recover from each of the other insurers an equitable pro rata
  share of the benefits paid and expenses incurred in processing th'e claim.

  If an insured person sustains bodily injury while occupying, or through being struck
  by, a motor vehicle which is rented or leased, the personal injury protection coverage
  provided by the lessor's policy shall be primary unless the rental or lease agreement in-
  cludes a provision in the form specified in Florida Statute §627.7263, as amended, stating
  that your liability insurance and personal injury protection insurance shall be primary.

  CONDITIONS

  Policy Period and Territory. The coverage under this Part II(A) applies only to
  accidents which occur during the policy period:
  1. in the State of Florida; and
  2. with respect to you or a resident relative, while occupying a covered auto
      outside the State of Florida but within the United States of America, its ter-
      ritories or possessions, or Canada; and
  3. with respect to you, while occupying a motor vehicle owned by a resident
      relative, and for which security is maintained under the Florida Motor Ve-
      hicle No-Fault Law, as amended, outside the State of Florida but within the
      United States of America, its territories or possessions, or Canada.

  Refusal to Submit to Medical Examination. If a person making_a claim under this
  Part 11(A) unreasonably refuses to submit to a medical examination required by us,
  we shall not be liable for further payments under this Part 11(A).
                                             10
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 38 of 75 PageID 50

  Right of Reimbursement from Owner or Insurer of Commercial Motor Vehi-
  cle. If we make a payment under this Part II(A) to any person sustaining bodily
  injury while occupying a commercial motor vehicle, as defined under the Flor-
  ida Motor Vehicle No-Fault Law, as amended, or when struck by a commercial
  motor vehicle while not occupying a self-propelled vehicle, we shall have a right
  of reimbursement, to the extent of our payment, against the owner of the com-
  mercial motor vehicle or the owner's insurer.

  Unreasonable or Unnecessary Medical Benefits. If an insured person incurs
  medical benefits that we deem to be unreasonable or unnecessary, we may re-
  fuse to pay for those medical benefits and contest them.

  We may reduce any payment to a medical provider under this Part II(A) by any
  amounts we deem to be unreasonable medical benefits. Any reductions taken
  will not affect the rights of an insured person for coverage under this Part 11(A).
  Whenever a medical provider agrees to a reduction of medical benefits charged,
  any co-payment owed by an insured person will also be reduced.

  The insured person shall not be responsible for payment of any reductions
  applied by us. If a medical provider disputes an amount paid by us, we will be
  responsible for resolving such dispute. If a lawsuit is initiated against an insured
  person as a result of the reduction of a medical bill by us, we will provide the
  insured person with a legal defense by counsel of our choice, and pay any
  resulting judgment. The insured person must cooperate with us in the defense
  of any claim or lawsuit. If we ask an insured person to attend hearings or trials,
  we will pay up to $200 per day for loss of wages or salary. We will also pay other
  reasonable expenses incurred at our request.

                 PART II(B) MEDICAL PAYMENTS COVERAGE

  INSURING AGREEMENT

  If you pay the premium for this coverage, we will pay the reasonable expenses
  incurred for necessary medical services received within three years from the
  date of a motor vehicle accident because of bodily injury:
  1 sustained by an insured person; and
  2. caused by that motor vehicle accident.

  We, or someone on our behalf, will determine:
  1. whether the expenses for medical services are reasonable; and
  2. whether the medical services are necessary.

  There is no coverage under this Part I1(B) for:
  1. mileage costs for use of a personal vehicle; or
  2. any interest charges.


                                          11
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 39 of 75 PageID 51

  ADDITIONAL DEFINITIONS

  When used in this Part 11(B):
  1. "Insured person" means you or a relative:
      a. while occupying an auto; or
      b. when struck by a motor vehicle or a trailer while not occupying a self-
           propelled motorized vehicle.
  2, "Medical services" means medical, surgical, dental, x-ray, ambulance, hos-
      pital, professional nursing, and funeral services, and includes the cost of eye-
      glasses, hearing aids, pharmaceuticals, orthopedics and prosthetic devices.
  3. "Motor vehicle" means a land motor vehicle designed for use principally on
      public roads.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART 11(13).

  Coverage under this Part 11(B) will not apply to bodily injury:
  1. sustained by any person while occupying a covered auto while it is being
        used to carry persons or property for compensation or a fee, including, but
       not limited to, pickup or delivery of magazines, newspapers, food, or any
        other products. This exclusion does not apply to shared-expense car pools;
  2. arising out of an accident involving a vehicle while being maintained or used
       by a person while employed or engaged in any auto business. This exclu-
        sion does not apply to you, a relative, or an agent or employee of you or a
        relative, when using a covered auto;
  3. to any person resulting from, or sustained during practice or preparation for:
        a. any prearranged or organized racing, stunting, speed, or demolition con-
             test or activity; or
       b. any driving activity conducted on a permanent or temporary racetrack or
             racecourse;
  4. due to a nuclear reaction or radiation;
  5. for which insurance:
        a. is afforded under a nuclear energy liability insurance contract; or
       b. would be afforded under a nuclear energy liability insurance contract but
             for its termination upon exhaustion of its limit of liability;
  6. for which the United States Government is liable under the Federal Tort Claims
        Act;
  7. sustained by any person while occupying any vehicle or trailer while located
       for use as a residence or premises;
  8. if workers' compensation benefits are available for the bodily injury;
  9. sustained by any person while occupying or when struck by any vehicle owned
       by you or furnished or available for your regular use, other than a covered
       auto for which this coverage has been purchased;
  10, sustained by any person while occupying or when struck by any vehicle owned
       by a relative or furnished or available for the regular use of a relative, other

                                           12
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 40 of 75 PageID 52

      than a covered auto for which this coverage has been purchased. This exclu-
      sion does not apply to you;
  11. to you or a relative while occupying any vehicle, other than a covered auto,
      without the permission of the owner of the vehicle or the person in lawful pos-
      session of the vehicle;
  12. to any person while occupying a covered auto while leased or rented to
      others or given in exchange for any compensation. This exclusion does not
      apply to the operation of a covered auto by you or a relative;
  13. caused directly or indirectly by:
      a. war (declared or undeclared) or civil war;
      b. warlike action by any military force of any government, sovereign or other
          authority using military personnel or agents. This includes any action tak-
          en to hinder or defend against an actual or expected attack; or
      c. insurrection, rebellion, revolution, usurped power, or any action taken by
          a governmental authority to hinder or defend against any of these acts;
  14. caused directly or indirectly by any accidental or intentional discharge, dis-
      persal, or release of radioactive or nuclear material; or
  15. caused by, or reasonably expected to result from, a criminal act or omission of
      an insured person. This exclusion applies regardless of whether the insured
      person is actually charged with, or convicted of, a crime. This exclusion does
      not apply to moving traffic violations.

  LIMITS OF LIABILITY

  The limit of liability shown on the declarations page for Medical Payments Cov-
  erage is the most we will pay for each insured person injured in any one ac-
  cident, regardless of the number of:
  1. claims made;
  2. covered autos;
  3. insured persons;
  4. lawsuits brought;
  5. vehicles involved in the accident; or
  6. premiums paid.

  No one will be entitled to duplicate payments under this policy for the same ele-
  ments of damages.

  Any amount payable to an insured person under this Part II(B) will be reduced
  by any amount paid or payable for the same expense under Part I - Liability To
  Others or Part III - Uninsured Motorist Coverage.

  If multiple auto policies issued by us are in effect for you, we will pay no more than
  the highest limit of liability for this coverage available under any one policy.

  Any amounts payable to an insured person under this Part 11(B) shall be excess
  over any personal injury protection coverage paid or payable or which would be
  available but for the application of a deductible.
                                           13
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 41 of 75 PageID 53
  Any amounts payable to an insured person under this Part 11(B) shall be available
  to pay the remaining 20% of the medical benefits not covered under Part II(A) -
  Personal Injury Protection Coverage. However, coverage under this Part 11(B) shall
  not be available to pay any deductible for personal injury protection coverage.

  UNREASONABLE OR UNNECESSARY MEDICAL EXPENSES

  If an insured person incurs expenses for medical services that we deem to be
  unreasonable or unnecessary, we may refuse to pay for those expenses and con-
  test them.

  If the medical service provider sues the insured person because we refuse to
  pay expenses for medical services that we deem to be unreasonable or un-
  necessary, we will pay any resulting defense costs, and any resulting judgment
  against the insured person, subject to the limit of liability for this coverage. We
  will choose the counsel. We will also pay reasonable expenses, including loss of
  earnings up to $200 per day, incurred at our request.

  The insured person may not sue us for expenses for medical services we deem
  to be unreasonable or unnecessary unless the insured person paid the entire
  disputed amount to the medical service provider or the medical service provider
  has initiated collection activity against the insured person for the unreasonable
  or unnecessary expenses.

  OTHER INSURANCE

  If there is other applicable auto medical payments insurance, we will pay only our
  share of the loss. Our share is the proportion that our limit of liability bears to the
  total of all applicable limits. However, any insurance we provide for an insured
  person occupying a vehicle or trailer, other than a covered auto, will be excess
  over any other auto insurance providing payments for medical services.

                  PART III- UNINSURED MOTORIST COVERAGE

  INSURING AGREEMENT

  If you pay the premium for this coverage, we will pay for damages, other than punitive
  or exemplary damages, that an insured person is legally entitled to recover from the
  owner or operator of an uninsured motor vehicle because of bodily injury:
  1. sustained by an insured person;
  2. caused by an accident; and
  3. arising out of the ownership, maintenance, or use of an uninsured motor
       vehicle.

  We will pay under this Part Ill only after the limits of liability under all applicable
  bodily injury liability bonds and policies have been exhausted by payment of judg-
  ments or settlements.
                                            14
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 42 of 75 PageID 54

  We will not pay for damages consisting of pain, suffering, mental anguish, or incon-
  venience unless the injury or disease consists in whole or in part of:
  1. significant and permanent loss of an important bodily function;
  2. permanent injury within a reasonable degree of medical probability, other than
      scarring or disfigurement;
  3. significant and permanent scarring or disfigurement; or
  4. death,
  as described in section 626.737(2) of the Florida Motor Vehicle No-Fault Law, as
  amended.

  An insured person must notify us in writing by certified mail at least 30 days before
  entering into any settlement with the owner or operator of an uninsured motor ve-
  hicle, or that person's liability insurer. In order to preserve our right of subrogation-,
  we may elect to pay any sum offered in settlement by, or on behalf of, the owner or
  operator of the uninsured motor vehicle. If we do this, you agree to assign to us all
  rights that you have against the owner or operator of the uninsured motor vehicle.

  Any judgment or settlement for damages against an owner or operator of an
  uninsured motor vehicle that arises out of a lawsuit brought without our written
  consent is not binding on us.

  ADDITIONAL DEFINITIONS

  When used in this Part III:
  1. "Insured person" means:
     a. you or a relative;
     b. any person while operating a covered auto with the permission of you
         or a relative;
     c. any person occupying, but not operating, a covered auto; and
     d. any person who is entitled to recover damages covered by this Part III be-
         cause of bodily injury sustained by a person described in a, b, or c above.
  2. "Uninsured motor vehicle" means a land motor vehicle or trailer of any type:
     a. to which no bodily injury liability bond or policy applies at the time of the
         accident;
     b. to which a bodily injury liability bond or policy applies at the time of the
         accident, but the bonding or insuring company:
         (1) denies coverage; or
         (ii) is or becomes insolvent;
     c. to which a bodily injury liability bond or policy applies at the time of the
         accident, but its limit of liability for bodily injury is less than the bodily
         injury damages an insured person is legally entitled to recover; or
     d. that is a hit-and-run vehicle whose owner or operator cannot be identified
         and which causes an accident, with or without physical contact, resulting
         in bodily injury to an insured person, provided that the insured person,
         or someone on his or her behalf, reports the accident to the police or civil
         authority within 24 hours or as soon as practicable after the accident.
                                             15
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 43 of 75 PageID 55

      An "uninsured motor vehicle" does not include any vehicle or equipment:
      a. owned by you or a relative or furnished or available for the regular use of you
          or a relative. However, this shall not apply to a covered auto when coverage
          is denied under Part I - Liability To Others of this policy because of the exclu-
          sion of bodily injury to you or a relative, if the bodily injury results from
          operation of the covered auto by a person other than you or a relative;
      b. operated on rails or crawler treads;
      c. designed mainly for use off public roads, while not on public roads;
      d. while located for use as a residence or premises; or
      e. that is a covered auto. However, this shall not apply when coverage is
          denied under Part I - Liability To Others of this policy because of the exclu-
          sion of bodily injury to you or a relative, if the bodily injury results from
          operation of the covered auto by a person other than you or a relative.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART III.

  Coverage under this Part III will not apply:
  1. to bodily injury sustained by any person while using or occupying:
       a. a covered auto while being used to carry persons or property for com-
            pensation or a fee, including, but not limited to, pickup or delivery of
            magazines, newspapers, food, or any other products. This exclusion
            does not apply to shared-expense car pools; or
       b. a motor vehicle that is owned by you or a relative. This exclusion does
            not apply:
            (0 to a covered auto that is insured under this Part ill; or
            (ii) if you have elected stacked uninsured motorist coverage;
  2. to bodily injury sustained by you or a relative while using any vehicle, other
       than a covered auto, without the permission of the owner of the vehicle or the
       person in lawful possession of the vehicle;
  3. directly or indirectly to benefit any insurer or self-insurer under any of the fol-
       lowing or similar laws:
       a. workers' compensation law; or
       b. disability benefits law;
  4. to any punitive or exemplary damages; or
  5. to bodily injury sustained by any person if that person or the legal represen-
       tative of that person settles without our written consent.

  LIMITS OF LIABILITY

  1. If you have elected stacked uninsured motorist coverage, the following limits
     of liability shall apply:

      If your declarations page shows a split limit:
      a. the amount shown for "each person" is the most we will pay for all dam-
           ages due to bodily injury to one person. When the limits of two or more
                                            16
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 44 of 75 PageID 56
          covered autos are stacked, the most we will pay for all damages due
           to bodily injury to one person is the sum of the "each person" limits for
          each covered auto shown on the declarations page; and
      b. subject to the "each person" limit, the amount shown for "each accident" is
          the most we will pay for all damages due to bodily injury sustained by two
          or more persons in any one accident. When the limits of two or more cov-
          ered autos are stacked, the most we will pay for all damages due to bodily
          injury to two or more persons in any one accident is the sum of the "each
          accident" limits for each covered auto shown on the declarations page.

      If the declarations page shows that "combined single limit" or "CSL" ap-
      plies, the amount shown is the most we will pay for the total of all damages
      resulting from any one accident. When the limits of two or more covered
      autos are stacked, the most we will pay for the total of all damages result-
      ing from any one accident is the sum of the combined single limits for each
      covered auto shown on the declarations page.

  2. If you have elected non-stacked uninsured motorist coverage, the following
      limits of liability shall apply:

      If your declarations page shows a split limit:
      a. the amount shown for "each person" is the most we will pay for all dam-
           ages due to bodily injury to one person; and
      b. subject to the "each person" limit, the amount shown for "each accident"
           is the most we will pay for all damages due to bodily injury sustained
           by two or more persons in any one accident.

      If the declarations page shows that "combined single limit" or "CSL" applies,
      the amount shown is the most we will pay for the total of all damages resulting
      from any one accident. However, without changing this total limit of liability, we
      will comply with any law that requires us to provide any separate limits.

      The limit of liability shown on the declarations page for Uninsured Motorist
      Coverage is the most we will pay regardless of the number of:
      a. claims made;
      b. covered autos;
      c. insured persons;
      d. lawsuits brought;
      e. vehicles involved in the accident; or
      f, premiums paid.

  3. Whether you have elected stacked uninsured motorist coverage or non-stacked
     uninsured motorist coverage, the following provisions shall apply:

      The "each person" limit of liability includes the total of all claims made for
      bodily injury to an insured person and all claims of others derived from such
      bodily injury, including, but not limited to, emotional injury or mental anguish
                                           17
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 45 of 75 PageID 57

      resulting from the bodily injury of another or from witnessing the bodily in-
      jury to another, loss of society, loss of companionship, loss of services, loss of
      consortium, and wrongful death, if recoverable under the applicable law.

      In determining the amount payable under this Part III, the amount Of damages that
      an insured person is entitled to recover for bodily injury will be reduced by:
      a. all sums paid because of bodily injury by any persons or organizations
           that may be legally responsible;
      b. all sums paid or payable under Part I - Liability To Others;
      c. all sums paid or payable under Part 11(A) - Personal Injury Protection
           Coverage or Part 11(B) - Medical Payments Coverage;
      d. all sums paid or payable because of bodily injury under any of the fol-
           lowing or similar laws:
           (i) workers' compensation law; or
          (ii) disability benefits law;
      e. all sums paid or payable as personal injury protection benefits; and
      f. the amount of the limits of the uninsured motorist's liability policy.

  No one will be entitled to duplicate payments for the same elements of damages.

  OTHER INSURANCE

  1. If you have elected stacked uninsured motorist coverage, the following shall
     apply:

      If there is other uninsured motorist coverage that applies to the accident on
      a primary basis, we will pay only our proportionate share of the damages.

      Any insurance we provide with respect to a vehicle that is not a covered auto
      will be excess over any other uninsured motorist coverage.

  2. If you have elected non-stacked uninsured motorist coverage, the following
     shall apply:

      If there is other uninsured motorist coverage that applies to the accident on
      a primary basis, the total benefits payable to any one person will not exceed
      the maximum benefits payable by the policy with the highest limit for unin-
      sured motorist coverage. We will pay only our proportionate share of the
      damages. This applies no matter how many autos or auto policies may be
      involved whether written by us or another company.

      If an insured person sustains bodily injury while occupying a motor vehicle,
      other than a covered auto, the insured person may elect to receive excess
      uninsured motorist benefits under only one policy of insurance under which the
      insured person is an insured. If the insured person elects to receive excess
      uninsured motorist benefits under a policy of insurance other than this policy, we

                                           18
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 46 of 75 PageID 58
      will not pay any uninsured motorist benefits due to bodily injury to the insured
      person.

      If an insured person sustains bodily injury while not occupying a motor
      vehicle, the insured person may elect to receive uninsured motorist ben-
      efits under only one policy of insurance under which the insured person is
      an insured. If the insured person elects to receive uninsured motorist ben-
      efits under a policy of insurance other than this policy, we will not pay any
      uninsured motorist benefits due to bodily injury to the insured per-son.

  TRUST AGREEMENT

  If an insured person elects to receive or receives uninsured motorist benefits
  under this policy and subsequently elects to receive or receives uninsured mo-
  torist benefits under a policy of insurance other than this policy, that insured
  person will hold the amount of those benefits in trust pending a determination
  regarding whether we are entitled to reimbursement of all or a portion of our
  uninsured motorist benefit payments.

                        PART IV - DAMAGE TO A VEHICLE

  INSURING AGREEMENT - COLLISION COVERAGE

  If you pay the premium for this coverage, we will pay for sudden, direct, and ac-
  cidental loss to a:
  1. covered auto, including an attached trailer; or
  2. non-owned auto;
  and its custom parts or equipment, resulting from collision.

  In addition, we will pay the reasonable cost to replace any child safety seat dam-
  aged in an accident to which this coverage applies.

  INSURING AGREEMENT - COMPREHENSIVE COVERAGE

  If you pay the premium for this coverage, we will pay for sudden, direct, and ac-
  cidental loss to a:
  1. covered auto, including an attached trailer; or
  2. non-owned auto;
  and its custom parts or equipment, that is not caused by collision.

  A loss not caused by collision includes:
  1, contact with an animal (including a bird);
  2.' explosion or earthquake;
  3. fire;
  4. malicious mischief or vandalism;

                                          19
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 47 of 75 PageID 59
  5.   missiles or falling objects;
  6.   riot or civil commotion;
  7.   theft or larceny;
  8.   windstorm, hail, water, or flood; 'or
  9.   breakage of glass not caused by collision.

  In addition, we will pay for:
  1. reasonable transportation expenses incurred by you if a covered auto is
       stolen; and
  2. loss of use damages that you are legally liable to pay if a non-owned auto
       is stolen,
  A combined maximum of $900, not exceeding $30 per day, will apply to these ad-
  ditional benefits. The additional benefit for transportation expenses will not apply if
  you purchased Rental Reimbursement Coverage for the stolen covered auto.

  Coverage for transportation expenses and loss of use damages begins 48 hours
  after you report the theft to us and ends the earliest of:
  1. when the auto has been recovered and returned to you or its owner;
  2. when the auto has been recovered and repaired;
  3. when the auto has been replaced; or
  4. 72 hours after we settle the loss if the auto is deemed by us to be a total
      loss.

  We must receive written proof of transportation expenses and loss of use damages.

  INSURING AGREEMENT - FULL COMPREHENSIVE WINDOW GLASS
  COVERAGE

  If you pay the premium for Comprehensive Coverage, we will pay for sudden, di-
  rect, and accidental loss to a windshield on a covered vehicle that is not caused
  by a collision, without applying a deductible.

  INSURING AGREEMENT - ADDITIONAL CUSTOM PARTS OR EQUIPMENT
  COVERAGE

  We will pay for sudden, direct, and accidental loss to custom parts or equip-
  ment on a covered auto for which this coverage has been purchased. This
  coverage applies only if you have purchased both Comprehensive Coverage
  and Collision Coverage for that covered auto and the loss is covered under one
  of those coverages. This coverage applies in addition to any coverage automati-
  cally provided for custom parts or equipment under Comprehensive Coverage
  or Collision Coverage.

  INSURING AGREEMENT - RENTAL REIMBURSEMENT COVERAGE

  We will reim-burse rental charges incurred when you rent an auto from a rental
  agency or auto repair shop due to a loss to a covered auto for which Rental Re-

                                            20
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 48 of 75 PageID 60

  innbursement Coverage has been purchased. This coverage applies only if you
  have purchased both Comprehensive Coverage and Collision Coverage for that
  covered auto and the loss is covered under one of those coverages.

  Additional fees or charges for insurance, damage waivers, optional equipment, fuel,
  or accessories are not covered.

  This coverage is limited to the each day limit shown on the declarations page
  for a maximum of 30 days.

  If Rental Reimbursement Coverage applies, no other coverage under this policy
  for rental expenses will apply.

  Rental charges will be reimbursed beginning:
  1. when the covered auto cannot be driven due to a loss; or
  2. if the covered auto can be driven, when you deliver the covered auto to an auto
     repair shop or one of our Claims Service Centers for repairs due to the loss;
  and ending the earliest of:
  1. when the covered auto has been returned to you;
  2. when the covered auto has been repaired;
  3. when the covered auto has been replaced;
  4. 72 hours after we settle the loss if the covered auto is deemed by us to be
     a total loss; or
  5. when you incur 30 days worth of rental charges.

  You must provide us written proof of your rental charges to be reimbursed.

  INSURING AGREEMENT - LOAN/LEASE PAYOFF COVERAGE

  If you pay the premium for this coverage, and the covered auto for which this cov-
  erage was purchased is deemed by us to be a total loss, we will pay, in addition to
  any amounts otherwise payable under this Part IV, the difference between:
  1. the actual cash value of the covered auto at the time of the total loss; and
  2. any greater amount the owner of the covered auto is legally obligated to pay
       under a written loan or lease agreement to which the covered auto is subject
       at the time of the total loss, reduced by:
       a, unpaid finance charges or refunds due to the owner for such charges;
       b. excess mileage charges or charges for wear and tear;
       c. charges for extended warranties or refunds due to the owner for ex-
            tended warranties;
       d. charges for credit insurance or refunds due to the owner for credit insurance;
       e. past due payments and charges for past due payments; and
       f. collection or repossession expenses.

  However, our payment under this coverage shall not exceed the limit of liability
  shown on the declarations page. The limit of liability is a percentage of the ac-
  tual cash value of the covered auto at the time of the loss.
                                           21
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 49 of 75 PageID 61

  This coverage applies only if you have purchased both Comprehensive Cover-
  age and Collision Coverage for that covered auto and the loss is covered under
  one of those coverages.

  ADDITIONAL DEFINITIONS

  When used in this Part IV;
  1. "Collision" means the upset of a vehicle or its impact with another vehicle or
     object.
  2. "Custom parts or equipment" means equipment, devices, accessories, en-
     hancements, and changes, other than those that are offered by the manu-
     facturer specifically for that auto model, or that are installed by the auto
     dealership as part of the original sale of a new auto, that:
     a. are permanently installed or attached; and
     b. alter the appearance or performance of an auto.
  3. "Mechanical parts" means operational parts on a vehicle that wear out over
     time or have a finite useful life or duration typically shorter than the life of the
     vehicle as a whole. Mechanical parts do not include external crash parts,
     wheels, paint, or windshields and other glass.
  4. "Non-owned auto" means an auto that is not owned by or furnished or
     available for the regular use of you or a relative while in the custody of or
     being operated by you or a relative with the permission of the owner of the
     auto or the person in lawful possession of the auto.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART IV.

  Coverage under this Part IV will not apply for loss:
  1. to any vehicle while being used to carry persons or property for compensa-
       tion or a fee, including, but not limited to, pickup or delivery of magazines,
       newspapers, food, or any other products. This exclusion does not apply to
       shared-expense car pools;
  2. to a non-owned auto while being maintained or used by a person while
       employed or engaged in any auto business;
  3. to any vehicle resulting from, or sustained during practice or preparation for;
       a. any pre-arranged or organized racing, stunting, speed, or demolition con-
            test or activity; or
       b. any driving activity conducted on a permanent or temporary racetrack or
            racecourse;
  4. to any vehicle for which insurance:
       a. is afforded under a nuclear energy liability insurance contract; or
       b. would be afforded under a nuclear energy liability insurance contract but
           for its termination upon exhaustion of its limit of liability;
  5. to any vehicle caused by an intentional act Committed by or at the direction of
       you, a relative, or the owner of a non-owned auto even if the actual dam-
                                            22
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 50 of 75 PageID 62

       age is different than that which was intended or expected. This exclusion pre-
       cludes coverage for any person insured by this policy regardless of whether
       the person seeking coverage participated in the intentional act;
  6. to a covered auto while it is leased or rented to others or given in exchange
       for compensation. This exclusion does not apply to the operation of a cov-
       ered auto by you or a relative;
  7. due to destruction or confiscation by governmental or civil authorities of any
       vehicle because you or any relative engaged in illegal activities;
  8. to any vehicle that is due and confined to:
       a. wear and tear;
       b. freezing;
       c. mechanical, electrical, or electronic breakdown or failure; or
       d. road damage to tires.
       This exclusion does not apply if the damage results from the theft of a vehicle;
  9. to portable equipment, devices, accessories, and any other personal effects that
       are not permanently installed. This includes, but is not limited to:
       a. tapes, compact discs, cassettes, DVDs, and other recording or recorded media;
       b. any case or other container designed for use in storing or carrying tapes,
            compact discs, cassettes, DVDs, or other recording or recorded media;
       c. any device used for the detection or location of radar, laser, or other speed
            measuring equipment or its transmissions; and
       d. CB radios, telephones, two-way mobile radios, DVD players, personal
            computers, personal digital assistants, or televisions;
  10. to any vehicle caused directly or indirectly by:
       a. war (declared or undeclared) or civil war;
       b. warlike action by any military force of any government, sovereign or other
            authority using military personnel or agents. This includes any action tak-
            en to hinder or defend against an actual or expected attack; or
       c. insurrection, rebellion, revolution, usurped power, or any action taken by a
            governmental authority to hinder or defend against any of these acts;
  11. to any vehicle caused directly or indirectly by any accidental or intentional
       discharge, dispersal, or release of radioactive or nuclear material; or
  12. to any vehicle caused by, or reasonably expected to result from, a criminal act or
       omission of you, a relative, or the owner of a non-owned auto. This exclusion
       applies regardless of whether you, the relative, or the owner of the non-owned
       auto is actually charged with, or convicted of, a crime. This exclusion precludes
       coverage for any person insured by this policy regardless of whether the person
       seeking coverage participated in the criminal act or omission. This exclusion
       does not apply to moving traffic violations.

  LIMITS OF -LIABILITY

  1. The limit of liability for loss to a covered auto, non-owned auto, or custom
      parts or equipment is the lowest of:
      a. the actual cash value of the stolen or damaged property at the time of
           the loss reduced by the applicable deductible;
                                           23
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 51 of 75 PageID 63
      b. the amount necessary to replace the stolen or damaged property reduced
           by the applicable deductible;
      c. the amount necessary to repair the damaged property to its pre-loss phys-
           ical condition reduced by the applicable deductible; or
      d. the Stated Amount shown on the declarations page for that covered
           auto;
      However, the most we will pay for loss to:
      a. custom parts or equipment is $1,000 unless you purchased Addition-
           al Custom Parts or Equipment Coverage ("ACPE"). If you purchased
           ACPE, the most we will pay is $1,000 plus the amount of ACPE you
           purchased.
      b. a trailer is the limit of liability shown on the declarations page for that
           trailer. If the trailer is not shown on the declarations page, the limit of
           liability is $500.
  2. Payments for loss to a covered auto, non-owned auto, or custom parts
      or equipment are subject to the following provisions:
      a. If coverage applies to a non-owned auto, we will provide the broadest
           coverage applicable to any covered auto shown on the declarations
           page.
      b. If you have elected a Stated Amount for a covered auto, the Stated
           Amount is the most we will pay for all loss to that covered auto, includ-
           ing its custom parts or equipment.
      c. Coverage for custom parts or equipment will not cause our limit of li-
           ability for loss to an auto under this Part IV to be increased to an amount
           in excess of the actual cash value of the auto, including its custom
           parts or equipment.
      d. In determining the amount necessary to repair damaged property to its
           pre-loss physical condition, the amount to be paid by us:
           (i) will not exceed the prevailing competitive labor rates charged in the area
                where the property is to be repaired and the cost of repair or replacement
                parts and equipment, as reasonably determined by us; and
           (ii) will be based on the cost of repair or replacement parts and equip-
                ment which may be new, reconditioned, remanufactured, or used,
                including, but not limited to:
                (a) original manufacturer parts or equipment; and
                (b) nonoriginal manufacturer parts or equipment.
      e. To determine the amount necessary to repair or replace the damaged
           property as referred to in subsection 1, the total cost of necessary repair
           or replacement may be reduced by unrepaired prior damage. Unrepaired
           prior damage includes broken, cracked, or missing parts; rust; dents;
           scrapes; gouges; and peeling paint. The reduction for unrepaired prior
           damage is the cost of labor, parts, and materials necessary to repair
           or replace damage, deterioration, defects, or wear and tear on exterior
           body parts, windshields and other glass, wheels, and paint, that existed
           prior to the accident and that is eliminated as a result of the repair or
           replacement of property damaged in the loss.
                                            24
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 52 of 75 PageID 64

       f. To determine the amount necessary to repair or replace the damaged prop-
          erty as referred to in subsection 1, an adjustment may be made for better-
         ment or depreciation and physical condition on:
         (i) batteries;
         (ii) tires;
         (iii) engines and transmissions, if the engine has greater than 80,000 miles;
               and
         (iv) any other mechanical parts that are nonfunctioning or inoperative.
         We will not make an adjustment for the labor costs associated with the re-
         placement or repair of these parts.
     g. The actual cash value is determined by the market value, age, and con-
         dition of the vehicle at the time the loss occurs.
  3. No deductible will apply to a loss to window glass when the glass is repaired
     instead of replaced.
  4. Duplicate recovery for the same elements of damages is not permitted.

  PAYMENT OF LOSS

  We may, at our option:
  1. pay for the loss in money; or
  2. repair or replace the damaged or stolen property.

  At our expense, we may return any recovered stolen property to you or to the ad-
  dress shown on the declarations page, with payment for any damage resulting from
  the theft. We may keep all or part of the property at the agreed or appraised value.

  We may settle any loss with you or the owner or lienholder of the property.

  NO BENEFIT TO BAILEE

  Coverage under this Part IV will not directly or indirectly benefit any carrier or other
  bailee for hire.

  LOSS PAYABLE CLAUSE

  Payment under this Part IV for a loss to a covered auto will be made according to
  your interest and the interest of any lienholder shown on the declarations page or
  designated by you. At our option, payment may be made to both jointly, or to either
  separately. Either way, we will protect the interest of both. However, if the covered
  auto is not a total loss, we may make payment to you and the repairer of the auto.

  Protection of the lienholder's financial interest will not be affected by any act or omis-
  sion by any person entitled to coverage under this policy. However, protection under
  this clause does not apply:
  1. in any case of conversion, embezzlement, secretion, or willful damaging or destruc-
       tion, of the covered auto by or at the direction of you, a relative, or the owner of the
       covered auto; or
                                               25
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 53 of 75 PageID 65

  2.   to any loss caused by, or reasonably expected to result from, a criminal act or omis-
       sion of you, a relative, or the owner of the covered auto. This applies regardless
       of whether you, the relative, or the owner of the covered auto is actually charged
       with, or convicted of, a crime. This does not apply to moving traffic violations.

  If this policy is cancelled, nonrenewed, or voided, the interest of any lienholder under
  this agreement will also terminate.

  When we make payment to a lienholder for loss under this policy, we will be
  subrogated to the rights of the party we pay, to the extent of our payment. When
  we pay a lienholder for a loss for which you are not covered, we are entitled to
  the lienholders right of recovery against you to the extent of our payment. Our
  right to subrogation will not impair the lienholder's right to recover the full amount
  of its claim.

  OTHER SOURCES OF RECOVERY

  If other sources of recovery also cover the loss, we will pay only our share of the
  loss. Our share is the proportion that our limit of liability bears to the total of all
  applicable limits. However, any insurance we provide for a non-owned auto, or
  trailer not shown on the declarations page, will be excess over any other col-
  lectible source of recovery including, but not limited to:
  1. any coverage provided by the owner of the non-owned auto or trailer;
  2. any other applicable physical damage insurance; and•
  3. any other source of recovery applicable to the loss.

  APPRAISAL

  If we cannot agree with you on the amount of a loss, then we or you may demand
  an appraisal of the loss. Within 30 days of any demand for an appraisal, each
  party shall appoint a competent and impartial appraiser and shall notify the other
  party of that appraiser's identity. The appraisers will determine the amount of loss.
  If they fail to agree, the disagreement will be submitted to a qualified and impartial
  umpire chosen by the appraisers. If the two appraisers are unable to agree upon
  an umpire within 15 days, we or you may request that a judge of a court of record,
  in the county where you reside, select an umpire. The appraisers and umpire will
  determine the amount of loss. The amount of loss agreed to by both appraisers,
  or by one appraiser and the umpire, will be binding. You will pay your appraiser's
  fees and expenses. We will pay our appraiser's fees and expenses. All other ex-
  penses of the appraisal, including payment of the umpire if one is selected, will be
  shared equally between us and you. Neither we nor you waive any rights under
  this policy by agreeing to an appraisal.




                                             26
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 54 of 75 PageID 66

                PART V - ROADSIDE ASSISTANCE COVERAGE

  INSURING AGREEMENT

  If you pay the premium for this coverage, we will pay for our authorized service
  representative to provide the following services when necessary due to a cov-
  ered emergency:
  1. towing of a covered disabled auto to the nearest qualified repair facility; and
  2. labor on a covered disabled auto at the place of disablement.

  If a covered disabled auto is towed to any place other than the nearest quali-
  fied repair facility, you will be responsible for any additional charges incurred.

  ADDITIONAL DEFINITIONS

  When used in this Part V:
  1. "Covered disabled auto" means a covered auto for which this coverage has
     been purchased that sustains a covered emergency.
  2. "Covered emergency" means a disablement that is a result of:
     a. mechanical or electrical breakdown;
     b. battery failure;
     c. insufficient supply of fuel, oil, water, or other fluid;
     d. flat tire;
     e. lock-out; or
     f. entrapment in snow, mud, water, or sand, within 100 feet of a road or
        highway.

  EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
  EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
  PART V.

  Coverage under this Part V will not apply to:
  1. the cost of purchasing parts, fluid, lubricants, fuel, or replacement keys, or
        the labor to make replacement keys;
  2. installation of products or material not related to the disablement;
  3. labor not related to the disablement;
  4. labor on a covered disabled auto for any time period in excess of 60 minutes
        per disablement;
  5. towing or storage related to impoundment, abandonment, illegal parking, or
        other violations of law;
  6. assistance with jacks, levelers, airbags, or awnings;
  7. towing from a service station, garage, or repair shop;
  8. labor or repair work performed at a service station, garage, or repair shop;
  9. auto storage charges;
  -I 0 a second service call or tow for a single disablement;




                                         27
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 55 of 75 PageID 67

  11. disablement that occurs on roads not regularly maintained, sand beaches,
      open fields, or areas designated as not passable due to construction, weather,
      or earth movement;
  12. mounting or removing of snow tires or chains;
  13. tire repair;
  14. repeated service calls for a covered disabled auto in need of routine main-
      tenance or repair;
  15. disablement that results from an intentional or willful act or action by you, a
      relative, or the operator of a covered disabled auto, with the intent of caus-
      ing such disablement; or
  16. a trailer.

  UNAUTHORIZED SERVICE PROVIDER

  When service is rendered by a provider in the business of providing roadside
  assistance and towing services, other than one of our authorized service repre-
  sentatives, we will pay only reasonable charges, as determined by us, for:
  1. towing of a covered disabled auto to the nearest qualified repair facility; and
  2. labor on a covered disabled auto at the place of disablement;
  which is necessary due to a covered emergency.

  OTHER INSURANCE

  Any coverage provided under this Part V for service rendered by an unauthor-
  ized service provider will be excess over any other collectible insurance or tow-
  ing protection coverage.

             PART VI- DUTIES IN CASE OF AN ACCIDENT OR LOSS

  For coverage to apply under this policy, you or the person seeking coverage must
  promptly report each accident or loss even if you or the person seeking coverage is
  not at fault. You or the person seeking coverage must provide us with all accident/
  loss information including time, place, and how the accident or loss happened. You
  or the person seeking coverage must also obtain and provide us the names and ad-
  dresses of all persons involved in the accident or loss, the names and addresses of
  any witnesses, and the license plate numbers of the vehicles involved.

  If you or the person seeking coverage cannot identify the owner or operator of a ve-
  hicle involved in the accident, or if theft or vandalism has occurred, you or the person
  seeking coverage must notify the police within 24 hours or as soon as practicable.

  'A person seeking coverage must:
   1. cooperate with us in any matter concerning a claim or lawsuit;
   2. provide any written proof of loss we may reasonably require;
   3. allow us to take signed and recorded statements, including sworn statements
       and examinations under oath, which we may conduct outside the presence of
                                            28
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 56 of 75 PageID 68

       you or any other person claiming coverage, and answer all reasonable ques-
       tions we may ask and provide any documents, records, or other tangible items
       that we request, when, where, and as often as we may reasonably require;
  4.   promptly call to notify us about any claim or lawsuit and send us any and all
       legal papers relating to the claim or suit;
  5.   attend-hearings and trials as we require;
  6.   take reasonable steps after a loss to protect the covered auto, or any other ve-
       hicle for which coverage is sought, from further loss. We will pay reasonable ex-
       penses incurred in providing that protection. If failure to provide such protection re-
       sults in further loss, any additional damages will not be covered under this policy;
  7.   allow us to have the damaged covered auto, or any other damaged vehicle for
       which coverage is sought, inspected and appraised before its repair or disposal;
  8.   submit to medical examinations at our expense by doctors we select as often
       as we may reasonably require; and
  9.   authorize us to obtain medical and other records.

                          PART VII - GENERAL PROVISIONS

  POLICY PERIOD AND TERRITORY

  This policy applies only to accidents and losses occurring during the policy period
  shown on the declarations page and that occur within a state, territory, or posses-
  sion of the United States of America, or a province or territory of Canada, or while
  a covered auto or trailer shown on the declarations page is being transported
  between their ports.

  CHANGES

  This policy contract, your insurance application (which is made a part of this pol-
  icy as if attached hereto), the declarations page, and all endorsements to this
  policy issued by us, contain all the agreements between you and us. Subject to
  the following, the terms of this policy may not be changed or waived except by
  an endorsement issued by us.

  The premium for this policy is based on information we received from you and
  other sources. You agree to cooperate with us in determining if this information
  is correct and complete, and to notify us if it changes during the policy period.
  If this information is incorrect, incomplete, or changes during the policy period,
  you agree that we may adjust your premium accordingly. Changes that may
  result in a premium adjustment are contained in our rates and rules. These
  include, but are not limited to, you or a relative obtaining a driver's license or
  operator's permit, or changes in:
  1. the number, type, or use classification of covered autos;
  2. operators using covered autos;
  3. an operator's marital status;
  4. the place of principal garaging of any covered auto;
                                              29
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 57 of 75 PageID 69

  5. coverage, deductibles, or limits of liability; or
  6. rating territory or discount eligibility.

  The coverage provided in your policy may be changed only by the issuance of
  a new policy or an endorsement by us. However, if during the policy period we
  broaden any coverage afforded under the current edition of your policy without
  additional premium charge, that change will automatically apply to your policy
  as of the date the coverage change is implemented in your state.

  If you ask us to delete a vehicle from this policy, no coverage will apply to that
  vehicle as of the date and time you ask us to delete it.

  DUTY TO REPORT CHANGES

  You must promptly notify us when:
  1. your mailing or residence address changes;
  2. the principal garaging address for a covered auto or a trailer shown on the
     declarations page changes;
  3. there is a change with respect to the residents in your household or the per-
     sons who regularly operate a covered auto;
  4. an operator's marital status changes; or
  5. you or a relative obtain a driver's license or operator's permit.

  SETTLEMENT OF CLAIMS

  We may use estimating, appraisal, or injury evaluation systems to assist us in ad-
  justing claims under this policy and to assist us in determining the amount of dam-
  ages, expenses, or loss payable under this policy. Such systems may be developed
  by us or a third party and may include computer software, databases, and special-
  ized technology.

  TERMS OF POLICY CONFORMED TO STATUTES

  If any provision of this policy fails to conform to the statutes of the state listed on
  your application as your residence, the provision shall be deemed amended to
  conform to such statutes. All other provisions shall be given full force and effect.
  Any disputes as to the coverages provided or the provisions of this policy shall be
  governed by the law of the state listed on your application as your residence.

  TRANSFER

  This policy may not be transferred to another person without our written consent.
  However, if a named insured shown on the declarations page dies, this policy
  will provide coverage until the end of the policy period for the legal representa-
  tive of the named insured, while acting as such, and for persons covered under
  this policy on the date of the named insured's death.

                                            30
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 58 of 75 PageID 70
   FRAUD OR MISREPRESENTATION

  This policy was issued in reliance upon the information provided on your insur-
  ance application. We may void this policy at any time, including after the occur-
  rence of an accident or loss, if you:
  1. made incorrect statements or representations to us with regard to any mate-
       rial fact or circumstance;
  2. concealed or misrepresented any material fact or circumstance; or
  3. engaged in fraudulent conduct;
  at the time of application. This means that we will not be liable for any claims or
  damages that would otherwise be covered.

  We may deny coverage for an accident or loss if you or a person seeking coverage
  has knowingly concealed or misrepresented any material fact or circumstance, or
  engaged in fraudulent conduct, in connection with the presentation or settlement of
  a claim.

  PAYMENT OF PREMIUM AND FEES

  If your initial premium payment is by check, draft, electronic funds transfer, or
  similar form of remittance, coverage under this policy is conditioned on payment
  to us by the financial institution. If the financial institution upon presentment does
  not honor the check, draft, electronic funds transfer, or similar form of remittance,
  this policy may, at our option, be deemed void from its inception, unless the non-
  payment is cured within the earlier of:
  1. 5 days after actual notice by certified mail is received by you; or
  2. 15 days after notice is sent to you by certified or registered mail.

  If we deem the policy void from its inception, we will not be liable under this policy
  for any claims or damages that would otherwise be covered if the check, draft,
  electronic funds transfer, or similar form of remittance had been honored by the
  financial institution. Any action by us to present the remittance for payment more
  than once shall not affect our right to void this policy.

  In addition to premium, fees may be charged on your policy. We may charge fees
  for installment payments, late payments, and other transactions. Payments made
  on your policy will be applied first to fees, then to premium due.

  If a required premium is not paid when due, or by the end of any grace period
  if we agree to grant a grace period, this policy will lapse as of the due date of
  the overdue premium. If we offer to renew or continue this policy, and you fail
  to pay the required premium when due, this policy will automatically terminate
  at the end of the policy period unless we elect to reinstate the policy without a
  lapse. Your failure to pay the required renewal premium means that you have
  declined our offer.


                                           31
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 59 of 75 PageID 71
  CANCELLATION

  You may cancel this policy during the policy period by calling or writing us and
  stating the future date you wish the cancellation to be effective. However, if your
  policy includes personal injury protection and property damage liability, you may
  not cancel your policy during the first two months immediately following the ef-
  fective date of the initial policy period except:
  1. upon total destruction of the covered auto;
  2. upon transfer of ownership of the covered auto;
  3. after the purchase of another policy or binder covering the covered auto;
       or
  4. as provided in the Rate Increases provision under this Part VII.

  We may cancel this policy during the policy period by mailing a notice of cancel-
  lation to the named insured shown on the declarations page at the last known
  address appearing in our records.

  We will give at least 10 days notice of cancellation if the policy is cancelled for
  nonpayment of premium.

  We will give at least 45 days notice of cancellation in all other cases.

  During the first 60 days immediately following the effective date of the initial pol-
  icy period, we may cancel your policy for nonpayment of premium if the reason
  for the cancellation is the issuance of a check for the premium that is dishonored
  for any reason. If your policy has been in effect for less than 60 days, we may
  also cancel for reasons other than nonpayment of premium.

  After this policy is in effect for 60 days, or if this is a renewal or continuation policy,
  we may cancel only for one or more of the following reasons:
  1. nonpayment of premium;
  2. material misrepresentation or fraud by you with respect to any material fact
      in the procurement or renewal of this policy;
  3. material misrepresentation or fraud in the submission of any claim under this
      policy; or
  4. the driver's license or motor vehicle registration of the named insured or of
      any other operator who either resides in the same household or customarily
      operates a covered auto has been under suspension or revocation during
      the initial policy period or the 180 days immediately preceding its effective
      date, or if the policy is a renewal, during the renewal policy period.

  United States postal proof of mailing or certified or registered mailing will be suf-
  ficient proof of notice. If this policy is cancelled, coverage Will not be provided as
  of the effective date and time shown in the notice of cancellation. For purposes



                                              32
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 60 of 75 PageID 72
  of cancellation, this policy is neither severable nor divisible. Any cancellation will
  be effective for all coverages for all persons and all vehicles.

  CANCELLATION REFUND

  Upon cancellation, you may be entitled to a premium refund. However, our mak-
  ing or offering of a refund is not a condition of cancellation.

  If we cancel this policy or if the cancellation is for nonpayment of premium, any re-
  fund due will be computed on a daily pro-rata basis.

  If you request cancellation during the initial policy period, any refund due will be
  computed on a 90% of a daily pro-rata basis. This is a daily, accelerated method
  of calculating short-rate earned premium on cancellations. Earned premium is cal-
  culated on a daily basis. Once your policy renews, any refund due will be com-
  puted on a daily pro-rata basis.

  RATE INCREASES,

  If we determine that, in accordance with our rate filings and the applicable laws of
  Florida, you have been charged a premium that is incorrect for the coverage set
  forth in your application, we will provide notice to you of the amount of additional
  premium due and that you have the following options:
  1. you have a period of 10 days, or longer if specified by us, from receipt of the
       notice to pay the additional amount of premium due and maintain your policy
       in force;
  2. you have a period of 10 days, or longer if specified by us, from receipt of the
       notice to cancel the policy and demand a refund of any unearned premiums;
       or
  3. if you fail to timely respond to the notice, we shall cancel the policy and return
       any unearned premium to you. The date of the cancellation will be stated in the
       notice and will not be less than 14 days after the date of the notice.

  Any refund due under this provision will be calculated on a daily pro-rata basis.

  NONCANCELABLE POLICY

  It this policy is issued for the purpose of providing proof of compliance with Florida
  Statute §627.7275(2)(a), as amended, in order to reinstate the named insured's
  driving privileges following suspension or revocation due to failure to maintain
  the required security, the following provisions shall apply when our underwriting
  is completed, or once this policy is in effect for 30 days, whichever comes first:
  1. the policy may not be cancelled for any reason for the remainder of the policy
        period;
  2. no refund of premium shall be allowed; and


                                           33
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 61 of 75 PageID 73
  3. the policy may not be changed during the policy period for any reason that
       materially increases the risk, including, but not limited to, changing to a high-
       er risk vehicle, adding vehicles, adding new drivers, or moving to a differ-
       ent rating territory. If there is a material change in the risk we have insured
       against, you must obtain a replacement noncancelable policy.

  NONRENEWAL

  If neither we nor one of our affiliates offers to renew or continue this policy, we
  will mail notice of nonrenewal to the named insured shown on the declarations
  page at the last known address appearing in our records. United States postal
  proof of mailing or certified or registered mailing will be sufficient proof of notice.
  Notice will be mailed at least 45 days before the end of the policy period.

  AUTOMATIC TERMINATION

  If we or an affiliate offers to renew or continue this policy and you or your rep-
  resentative does not accept, this policy will automatically terminate at the end
  of the current policy period. Failure to pay the required renewal or continuation
  premium when due will mean that you have not accepted our offer.

  If you obtain other insurance on a covered auto, any similar insurance provided
  by this policy will terminate as to that covered auto on the effective date of the
  other insurance.

  If a covered auto is sold or transferred to someone other than you or a relative,
  any insurance provided by this policy will terminate as to that covered auto on
  the effective date of the sale or transfer.

  LEGAL ACTION AGAINST US

  We may not be sued unless there is full compliance with all the terms of this policy.

  We may not be sued for payment under Part I - Liability To Others until the ob-
  ligation of an insured person under Part I to pay is finally determined either by
  judgment after trial against that person or by written agreement of the insured
  person, the claimant, and us. No one will have any right to make us a party to a
  lawsuit to determine the liability of an insured person.

  If we retain salvage, we have no duty to preserve or otherwise retain the salvage
  for any purpose, including evidence for any civil or criminal proceeding.

  OUR RIGHTS TO RECOVER PAYMENT

  We are entitled to the rights of recovery that the insured person to whom pay-
  ment was made has against another, to the extent of our payment. That insured
  person may he required to sign documents related to the recovery and must do
  whatever else we require to help us exercise those recovery rights, and do noth-
                                            34
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 62 of 75 PageID 74

  ing after an accident or loss to prejudice those rights. If necessary to protect our
  subrogation rights following an accident, the insured person must file suit against
  a liable person or organization within the time period specified by the applicable
  statute of limitations.

  However, we may not assert rights of recovery against the owner or operator of
  an "uninsured motor vehicle," as defined in Part III - Uninsured Motorist Cover-
  age, if the insured person under Part 111 provides us with written notice by certi-
  fied or registered mail at least 30 days prior to entering into a settlement that an
  offer of settlement has been made by, or on behalf of, the owner or operator of
  the "uninsured motor vehicle" and we do not elect to pay to the insured person
  an amount equal to the amount offered in full settlement by, or on behalf of, the
  owner or operator of the "uninsured motor vehicle."

  When an insured person has been paid by us and also recovers from another,
  the amount recovered will be held by the insured person in trust for us and re-
  imbursed to us to the extent of our payment. If we are not reimbursed, we may
  pursue recovery of that amount directly against that insured person. However,
  this shall not apply to any payment made by us under Part II(A) - Personal Injury
  Protection Coverage of this policy for personal injury protection benefits required
  under the Florida Motor Vehicle No-Fault Law, as amended.

  If an insured person recovers from another without our written consent, the insured
  person's right to payment under any affected coverage will no longer exist.

  If we elect to exercise our rights of recovery against another, we will also attempt to
  recover any deductible incurred by an insured person under this policy unless we are
  specifically instructed by that person not to pursue the deductible. We have no obliga-
  tion to pursue recovery against another for any loss not covered by this policy.

  We reserve the right to compromise or settle the deductible and property damage
  claims against the responsible parties for less than the full amount. We reserve the
  right to incur reasonable expenses and attorney fees in pursuit of the recovery.

  If the total recovery is less than the total of our payment and the deductible, we
  will reduce reimbursement of the deductible based on the proportion that the ac-
  tual recovery bears to the total of our payment and the deductible. Reimburse-
  ment of the deductible will also be reduced by a proportionate share of collection
  expenses and attorney fees incurred in connection with these recovery efforts.

  These provisions will be applied in accordance with state law,

  JOINT AND INDIVIDUAL INTERESTS

  if there is more than one named insured on this policy, any named insured may
  cancel or change this policy. The action of one named insured will be binding on
  all persons provided coverage under this policy.
                                            35
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 63 of 75 PageID 75

  BANKRUPTCY

  The bankruptcy or insolvency of an insured person will not relieve us of any obli-
  gations under this policy.

  MEDIATION

  Either we or you may request mediation of a claim for:
  1. bodily injury in the amount of $10,000 or less under Part 11(A) - Personal
      Injury Protection Coverage, Part II(B) Medical Payments Coverage, or Part
      III - Uninsured Motorist Coverage of this policy; or
  2. property damage under Part IV - Damage To A Vehicle.

  A demand for mediation shall be filed with the Florida Department of Financial
  Services on a form which may be obtained from the Department. The demand
  must state why mediation is being requested and the issue in dispute.

  Only one mediation may be requested for each claim unless the parties agree to
  further mediation. The mediator shall be selected by the Department at random.
  Each party may reject one mediator selected by the Department, either before or
  after the other party has rejected a mediator. The mediation shall be conducted
  informally, and may be held by telephone if agreed to by the mediator and the
  parties. The date, time, and place of the mediation conference shall be set by the
  mediator and shall be held no later than 45 days following the demand for media-
  tion. All persons participating in the mediation must have the authority to make a
  binding decision. Disclosures and statements made during mediation shall not
  be deemed admissions in any subsequent action or proceeding relating to the
  claim or cause of action giving rise to the claim. The costs of mediation shall be
  shared equally by the parties unless the mediator determines that one party has
  not mediated in good faith. Any lawsuit regarding a mediated dispute must be filed
  as required under the "Limitations of Actions" statutes or within 60 days after the
  conclusion of the mediation process, whichever is later.




                                          36
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 64 of 75 PageID 76
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 65 of 75 PageID 77




                             'INSURANCE FROM   PROGRESS/LE:-




                       *91310A FL 1005*



                          1 1 II   1   1 1           II 1
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 66 of 75 PageID 78


                                                                                                             Policy number: <xxxxxwx-x>
                                                                                                                       <xxxxxx xxxxxxx>
                                                                                                                       <viccooc =wax>
                                                                                                                      Page <x> of <x>
 Pet Injury Coverage Endorsement

         Your policy fs amended as follows:
         If you have purchased Collision coverage for at least one covered auto under your policy, Pet Injury coverage is added
         to Part IV — Damage To A Vehicle.

         INSURING AGREEMENT — PET INJURY COVERAGE
         If your pet sustains injury or death while inside a covered auto or non-owned auto at the time of a loss covered
         under Collision or Comprehensive coverage, we will provide:

         1.    up to $1,000 for reasonable and customary veterinary fees incurred by you or a relative if your pet is injured in,
               or as a direct result of, the covered loss; or

         2.    a $1,000 death benefit if your pet dies in, or as a direct result of, the covered loss, less any payment we made
               toward veterinary expenses for your pet.
         In the event of a covered loss due to the theft of a covered auto or non-owned auto, we will provide the death
         benefit provided your pet is inside that auto at the time of the theft and your pet is not recovered.

         ADDITIONAL DEFINITION
         The following definition applies to this coverage:
         "Your pet" means any dog or cat owned by you or a relative.

         LIMITS OF LIABILITY
         The following additional Limits of Liability apply to Pet Injury coverage:

         1.    The most we will pay for all damages in any one loss is a total of $1,000 regardless of the number of dogs or cats
               involved.
         2.    If your pet dies in, or as a direct result of, a covered loss, we will provide a death benefit of $1,000, less any
               payment we made toward veterinary expenses for your pet.

         3.    No deductible shall apply to this coverage.
         All other terms, limits and provisions of this policy remain unchanged.
         Form 7538 (1 0108)
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 67 of 75 PageID 79
                                                                                                                Policy Number: <Policy Number>
                                                                                                                       <Named Insd Full Name>
                                                                                                              < Second Named Insd Full Name>
                                                                                                                          Page <1X> of -7-.2X>.
Personal injury Protection Coverage Endorsement
      1.   Effective January 1, 2013, the "Unreasonable or Unnecessary Medical Benefits" provision in Part I1(A), and in any
           endorsements to Part I1(A), is deleted and replaced by the following:

               UNREASONABLE OR UNNECESSARY MEDICAL BENEFITS
               If an insured person incurs medical benefits that we deem to be unreasonable or unnecessary, we may refuse to
               pay for those medical benefits and contest them.
               We will determine to be unreasonable any charges incurred that exceed the maximum charges set forth in Section
               627.736 (5)(a)(1) (a through f) of the Florida Motor Vehicle No-Fault Law, as amended. Pursuant to Florida law, we
               will limit reimbursement to, and pay no more than, 80 percent of the following schedule of maximum charges:
                    a.   for emergency transport and treatment by providers licensed under Chapter 401 of the Florida Statutes, 200
                         percent of Medicare;
                    b.   for emergency services and care provided by a hospital licensed under Chapter 395 of the Florida Statutes, 75
                         percent of the hospital's usual and customary charges;
                    c.   for emergency services and care as defined by Section 395.002 of the Florida Statutes, provided in a facility
                         licensed under Chapter 395 rendered by a physician or dentist, and related hospital inpatient services
                         rendered by a physician or dentist, the usual and customary charges in the community;
                    d.   for hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A
                         prospective payment applicable to the specific hospital providing the inpatient services;
                    e.   for hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A
                         Ambulatory Payment Classification for the specific hospital providing the outpatient services; and
                    f.   for all other medical services, supplies and care, 200 percent of the allowable amount under the participating
                         physicians fee schedule of Medicare Part B, except as follows:
                         (1) for services, supplies and care provided by ambulatory surgical centers and clinical laboratories, 200
                             percent of the allowable amount under Medicare Part B; and
                         (2) for durable medical equipment, 200 percent of the allowable amount under 'The Durable Medical
                             Equipment Prosthetics/Orthotics and Supplies" fee schedule of Medicare Part B.
                         However, if such services, supplies or care is not reimbursable under Medicare Part B, as provided in this
                         subsection f., we will limit reimbursement to 80 percent of the maximum reimbursable allowance under
                         workers' compensation, as determined under Section 440.13 of the Florida Statutes, and rules adopted
                         thereunder which are in effect at the time such services, supplies or care is provided. Services, supplies or care
                         that is not reimbursable under Medicare or workers' compensation will not be reimbursed by us.
               The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment limitation in effect on
               March 1 of the year in which the services, supplies or care is rendered and for the area in which such services, supplies
               or care is rendered. This applicable fee schedule or payment limitation applies throughout the remainder of that year,
               notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it may not be less
               than the allowable amount under the applicable schedules of Medicare Part B for 2007 for medical services, supplies
               and care subject to Medicare Part B.
               In determining the appropriate reimbursement under the applicable Medicare fee schedule, all reasonable, medically
               necessary, and covered charges for services, supplies and care submitted by physicians, non-physician practitioners, or
               any other provider will be subject to the Center for Medicare Services (CMS) coding policies and payment
               methodologies, including applicable modifiers. The CMS policies include, but are not limited to: coding edits, both
               mutually exclusive and inclusive, payment limitations, and coding guidelines subject to the National Correct Coding
               Initiative (NCC1), Hospital Outpatient Prospective Payment System (OPPS), Multiple Procedure Payment Reduction
               (MPPR), and Multiple Surgery Reduction Rules (MSRR).

               We will reduce any payment to a medical provider under this Part II(A) by any amounts we deem to be unreasonable
               medical benefits. However, the medical benefits shall provide reimbursement only for such services, supplies and
               care that are lawfully rendered, supervised, ordered or prescribed. Any reductions taken will not affect the rights of an
               insured person for coverage under this Part 11(A). Whenever a medical provider agrees to a reduction of medical
               benefits charged, any co-payment owed by an insured person will also be reduced.


                                                                                                                               Continued
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 68 of 75 PageID 80
                                                                                                                   Policy Numbei: <Policy Number>
                                                                                                                          <Named lnsd Full Name>
                                                                                                                 < *Second Named Insd Full Name>
                                                                                                                            Page <iX> of <2X>
                The insured person shall not be responsible for payment of any reductions applied by us. If a medical provider
                disputes an amount paid by us, we will be responsible for resolving such dispute. If a lawsuit is initiated against an
                insured person as a result of the reduction of a medical bill by us, other than reductions taken pursuant to FL St.
                627.736 (5)(a)(1) (a through f), we will provide the insured person with a legal defense by counsel of qur.4e,
                and pay any resulting judgment. The insured person must cooperate with us in the defense of any claim or lawsuit.
                If we ask an insured p,erson to attend hearings or trials, we will pay up to $200 per day for loss of wages or salary.
                We will also pay other reasonable expenses incurred at our request.
      2.   Effective January 1, 2013, the following definition is added to the "Additional Definitions" section in Part II(A):

               "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient
               severity, which may include severe pain, such that the absence of immediate medical attention could reasonably be
               expected to result in any of the following: (a) serious jeopardy to patient health; (b) serious impairment to bodily
               functions; or (c) serious dysfunction of any bodily organ or part.

     3.    Effective January 1, 2013, the definition of "Medical benefits" in the "Additional Definitions" section in Part II(A) is deleted
           and replaced by the following:

               "Medical benefits" means 80 percent of all reasonable expenses incurred for medically necessary medical, surgical, x-
               ray, dental and rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital and
               nursing services. Medical benefits only include: 1) services and care received within the initial 14 days after the
               motor vehicle accident, or 2) follow up services and care received beyond the initial 14 days after the motor vehicle
               accident if services and care has been previously received within the initial 14 days after the motor vehicle accident,
               and a referral for more services and care have been provided by a statutorily authorized provider, and the follow up
               services and care are consistent with the underlying medical diagnosis. Medical benefits do not include massage, as
               defined in FL. St. 480.033, or acupuncture, as defined in FL. St. 457.102, regardless of the person, entity or licensee
               providing the massage or acupuncture, and a licensed massage therapist or licensed acupuncturist will not be
               reimbursed for medical benefits.

     4.    Effective January 1, 2013, the definition of "Medical benefits" in the "Extended Personal Injury Protection Coverage"
           section in Part II(A) is deleted and replaced by the following:

               "Medical benefits" means all reasonable expenses incurred for medically necessary medical, surgical, x-ray, dental
               and rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital and nursing
               services. Medical benefits only include: 1) services and care received within the initial 14 days after the motor vehicle
               accident, or 2) follow up services and care received beyond the initial 14 days after the motor vehicle accident if
               services and care have been previously received within the initial 14 days after the motor vehicle accident, and a
               referral for more services and care has been provided by a statutorily authorized provider, and the follow up services
                and care are consistent with the underlying medical diagnosis. Medical benefits do not include massage, as defined
                in FL. St. 480.033, or acupuncture, as defined in FL. St. 457.102, regardless of the person, entity or licensee providing
                the massage or acupuncture, and a licensed massage therapist or licensed acupuncturist will not be reimbursed for
                medical benefits.

     5.    Effective January 1, 2013, the 'Limit of Liability' provision in Part II(A) is deleted and replaced by the following:

                LIMIT OF LIABILITY

               {Variable: IF AU — autos, IF MT = vehicles}

               The limit of liability shown on the declarations page for Personal Injury Protection is the most we will pay for each
               insured person injured in any one accident, regardless of the number of:

               1.    claims made;

                2.   covered <X>;

               3.    insured persons;

               4.    lawsuits brought;

                5.   vehicles involved in the accident; or

               6.    premiums paid.

                                                                                                                                   Continued
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 69 of 75 PageID 81
                                                                                                               Policy Number: <Policy Number>
                                                                                                                      <Named Insd Full Name>
                                                                                                            < ' Second Named mad Full Name>
                                                                                                                         Page < Ix> of <2X>
                 The maximum reimbursement for services and care is limited to $2,500, unless it has been determined that the injured
                 person had an emergency medical condition. That determination can affirmatively be made only by a physician or
                 physician assistant licensed under chapter 458 or 459, a dentist licensed under chapter 466, or an advanced registered
                 nurse practitioner licensed under chapter 464, and further can be made only if no physician or physician assistant
                 licensed under chapter 458 or 459, no chiropractic physician licensed under chapter 460, no dentist licensed under
                 chapter 466, and no advanced registered nurse practitioner licensed under chapter 464 has determined that the injured
                 person did not have an emergency medical condition. This provision is applicable to all claims without regard to
                 the identity, or status, of the entity seeking reimbursement, including those claims submitted by government entities
                 possessing a statutory right to present claims under this Part 11(A).

                 Benefits received under any workers' compensation law shall be credited against the benefits provided under this Part
                 II(A). Any deductible elected by a named insured under Personal Injury Protection Coverage applies to those persons
                 indicated as subject to a deductible on the declarations page. Any deductible that applies to the named insured shall
                 apply to all persons listed as a named insured on the declarations page and any spouse of a named insured. When
                 a deductible applies, the deductible will he applied to 100% of the expenses and losses covered under Personal Injury
                 Protection Coverage. After the deductible is met, each insured person is eligible to receive up to $10,000 in total
                 benefits, exclusive of death benefits, under Personal Injury Protection Coverage. A separate $5,000 benefit limit is
                 reserved exclusively for death benefits. However, the deductible shall not be applied to reduce death benefits.

                 Personal Injury Protection Coverage is primary to the Medical Payments Coverage under Part I1(B).

     All other terms, limits and provisions of this policy remain unchanged.
     form A085 FL (0502)




                                                                                                                             Contirwed
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 70 of 75 PageID 82

                                                                                                               Policy Number: <Policy Number>
                                                                                                                      <Named Insd Frill Name>
                                                                                                            < *Second Named Insd lull Name>
                                                                                                                         Page <1X> of <2X>




Cancellation Refund Endorsement

           Your policy is amended as follows:
           Cancellation Refund

           The Cancellation Refund provision is deleted in its entirety and replaced by the following.

                  Upon cancellation, you may be entitled to a premium refund. However, our making or offering of a refund is not a
                  condition of cancellation.

                  If this policy is cancelled any refund due will be computed on a daily pro-rata basis.

                  If we cancel this policy or if the cancellation is for nonpayment of premium, any refund due will be mailed within 15
                  days of the effective date of the policy cancellation.

                  If you cancel your policy, or if the named insured is a service member, as defined in Florida Statute §250.01, and he
                  Of she cancels due to being called to active duty or being transferred by the United States Armed Forces to a location
                  where the insurance is not required, any refund due will be mailed within 30 days of the effective date of the policy
                  cancellation, We may require a service member to present us proof as outlined in Florida Statute §627.7283.

           All other terms, limits and provisions of this policy remain unchanged.
           -.otin Z357 FL (10/10)




                                                                                                                             El
                                                                                                                             Continued
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 71 of 75 PageID 83




                       Exhibit B
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 72 of 75 PageID 84


                                   CLEARVIEW OPEN MR1
                                   Accredited by die American College of Radiology


    Patient ID: 11111111._

    Patient's Name:

                              ASSIGNMENT. LIEN AND AUTHORIZATION

   I hereby authorize you. my insurance company ancVor my attorney. to pay directly to Clean iew Open
   MILI. ("Assignees") such sums as may be due and ow inn Assignees for services rendered. I also authorize
   my insurance company to disclose coverage information to Cleaniew Open MRI. and to withhold such
   sums for any disability benefits, medical payments. No Fault benefits. or any other insurance benefits
   obligated to reimburse or from any settlement. judgment. or verdict on my behalf as may be necessary to
   adequately protect said Assignees. I hereby further give a lien to said Assignees any and all insurance
   benefits named herein and any and all proceeds of any settlement. judgment, or verdict which may. be paid
   to me as a result of the injuries or illness for which I have been treated by. Assignees.

   Pursuant to Florida Statutes 627.736(5)1 hereby assitm the benefits or insurance and any and all causes of
   action available under my policy oi automobile insurance. In the event my insurance company. oblivated
   to make payments to me upon charges made by Assignees far services. refuses to make or reduces such
   payments, in order to muslin ize the benefits available under my policy coverage. request that: the
   company, assuming there is coverage remaining at the time the company receives the Assignees bill. and
   if the company, fails to pa) Assignees the lull amount or the hill( s) submitted, to amid exhaustion of
   coverage while Assignees pursues its rights under this Assignment. I authorize and direct the insurance
   Company to set aside and place in escrow an amount equal to the fun amount of any such denial or
   reduction, and to hold that amount in escrow until the dispute is resolved in the appropriate forum.

   I understand that I remain personally responsible for the total amounts due Assignees for their serrices. I
   further understand and agree that this Assignment. Lien and Authorization does not constitute any
   consideration for Assignees to await payments and they may demand payments from me immediately
   upon rendering services at their option.

    I authorize Assignees to release any information pertinent to my case to any insurance company. adjuster.
    or attorney to facilitate collection under this Assignment Lien and Authorization. I ague that the above
    mentioned Assignees be given Special Power of Anorney to endorse/sip my name on any and all checks
    and claim forms for payment of in bill,

    I understand that if this account is assigned to any attorney for collection and/or suit, the Assignees shall
    be entitled to reasonable attorney's fees and cost of collection. l also understand that if any had check is
    written. I aeree to pa) for those added cogs.


    Dated this   q+e-,      day   ufsce   r     20 i r
     Sign tfootvf Po              (Claimant
Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 73 of 75 PageID 85




                       Exhibit C
  Progressive Claims
      Case
  600 North     8:19-cv-01299-MSS-CPT
            Westshore
  Tampa, FL 33609
                      Boulevard, Suite 400                                               PI117811E1J71/E3
                                                           Document 1-1 Filed 05/30/19 Page 74 of 75 PageID 86


                                                                                                                   Underwritten By:
                                                                                                                   Progressive American Insurance
                                                                                                                   Company
  Recipient
  CLEARVIEW IMAGING LLC                                                                                                  Document Date: November 1, 2018
  BOB W DE LEON ST                                                                                                       Claim Number
  TAMPA, FL 33606 2722                                                                                                   Date of Loss: August 27, 2018
                                                                                                                         Policyholder.
                                                                                                                         State of Jurisdiction: FL
                                                                                                                         Coverage Type: Personal Injury Protection
                                                                                                                         Date Received: October 6. 2018
                                                                                                                         Bill Number:
                                                                                                                         Provider Invoice Numbering
  Patient                                                                                                                Progressive Invoice Number
                                                                                                                         Payment Number.

                                                                                                                         Provider Information:
                                                                                                                         CLEARVIEW IMAGING LLC CO
                                                                                                                         808 W DE LEON ST
                                                                                                                         TAMPA, FL 33606


                                                                                                                         Specialty: Diagnostic Radiology
                                                                                                                         Zip of Service: 33614
                                                                                                                         Region: 99
                                                                                                                         Date(s) of Sen.rice: 09(2412018 -09124/2018
                                                                                                                         Page 1 of 2

Explanation of Benefits

(CD Diagnosis Codes:
Diagnosis Pointer Code                         Description
   (DX Ptr)




ICD Procedure Codes:        No ProEedure Code entered for this bill.
  Date of     Line          Rev         POS        Proc      Mod/        DX          Units             Amount                    Amount           Explanation
  Service                   Cd                     Cd/       Pkg         Pt.                           Charged                   Allowed            Codes
                                                   NDC
09/24/2018     1                          11                             A              1                    $1,372.03               $1,076.74         437
Subtotals                                                                                                    $1,37203                $1,076.74
Amt Previously Paid                                                                                                                       $0.00
Deductible/Co-Pay                                                                                                                      $215.35
Totals                                                                                                       $1,372.03                 $861.39

Revenue Code (Rev Cd):

Place of Service (P05):

11 • Office




              CPT Five Digit Codes and/or nomenclature ate Copyright 1495-2011 American Medical Association All Right Reserved                               Curtin@
               Case 8:19-cv-01299-MSS-CPT Document 1-1 Filed 05/30/19 Page 75 ofClaim
                                                                                 75 Nundyer:
                                                                                      PageID 87
                                                                                                                                             Po licyh drier:
                                                                                                                                                               Pap 2 of 2

Procedure Code/National Drug Code (Proc CcIAIDC):



Modifier/Package (Moci/Pkg):

Explanation Code:

432.              -The allowed amount for this procedure is based upon 200% of the 2007 Participating Level of lvledicare physician fee
                   schedule for the region in which the services were tendered, which i5 higher than the current fee established for the
                   date of service, pursuant to Florida Statute 627.736(5).

Fee Schedule:

Please be aware that pursuant to Florida Statute 627.736 (5) (a) 2. and 5., if an insurer elects to pay pursuant to the fee
schedules found in paragraph 2., then pursuant to paragraph 5., the person providing any services, supplies or cai e,
cannot bill or attempt to coiled from you any amount in excess of the fee schedules, except for coinsurance, which would
be 20% of the fee schedule amount or a deductible up to the maximum policy limits.

Important Information:
                                                                                                                                                                                  .i••=••••


Please be advised that pursuant to FS 627,736, if you have reasonable belief that any of the charges or services contained
within this explanation of benefits involves an alleged error, then you have the option to resubmit a revised daim within
15 calendar days for reconsideration.

Any person who knowingly and with intent to injure, defraud, or deceive any insurer hies a
statement of claim or an application containing any false, incomplete, or misleading information is
guilty of a felony of the third degree.

This explanation details what we have determined to be the appropriate reimbursement amount based on cur careful
review of this claim and the bill(s) and record(s) as submitted. Please note that if additional documentation and/or
information have been requested, payment of the outstanding charge(s) is pending until we have received and reviewed
the requested item(s). Should you disagree with the handling of these chatges or have any questions, please contact the
                                                                                                                                                                            115   ••••••••
claims representative listed below. Otherwise, we will assume you have accepted our handling under the terms of this
explanation.                                                                                                                                                                113

                                                                                                                                                                                  ••=•-•..
                                                                                                                                                                                      =-.



ROSS A FARMER                                                                                                                                                               C
                                                                                                                                                                                  —
Claims Department
1-904-423-4393

Enclosure

Form 7) 40 (1:16' 171




                        CPT Nye Digit Cordes andior nomenclature are Copynght t295-20 11 American Medical Association. All Rights Reserved
